HEI Exhibit 10.1


EXECUTION COPY




J.P.Morgan


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of June 30, 2017
among
HAWAIIAN ELECTRIC INDUSTRIES, INC.,
as Borrower
The Lenders Party Hereto
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent
and
BANK OF AMERICA, N.A., MUFG UNION BANK, N.A., BARCLAYS BANK PLC,
U.S. BANK NATIONAL ASSOCIATION AND BANK OF HAWAII
as Co-Documentation Agents
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swingline Lender and Issuing Bank
_____________
JPMORGAN CHASE BANK, N.A. and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Runners







--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
ARTICLE 1.
DEFINITIONS
1
 
Section 1.01
Defined Terms
1
 
Section 1.02
Terms Generally
22
 
Section 1.03
Accounting Terms; GAAP
22
 
Section 1.04
Amendment and Restatement of the Existing Credit Agreement
23
 
 
 
 
 
ARTICLE 2.
THE CREDITS
23
 
Section 2.01
Commitments
24
 
Section 2.02
Loans and Borrowings
24
 
Section 2.03
Requests for Borrowings
25
 
Section 2.04
Funding of Borrowings
25
 
Section 2.05
Termination, Reduction and Increase of Commitments
26
 
Section 2.06
Repayment of Loans; Evidence of Debt
27
 
Section 2.07
Prepayment of Loans
28
 
Section 2.08
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
29
 
Section 2.09
Letter of Credit Sub-Facility
31
 
Section 2.10
Letter of Credit Participation and Funding Commitments
32
 
Section 2.11
Absolute Obligation with Respect to Letter of Credit Payments;
 
 
 
Cash Collateral; Replacement of Issuing Bank
33
 
Section 2.12
Defaulting Lenders
34
 
Section 2.13
Swingline Loans
36
 
Section 2.14
Extension of Commitment Termination Date
37
 
 
 
 
 
ARTICLE 3.
INTEREST, FEES, YIELD PROTECTION, ETC,
39
 
Section 3.01
Interest
39
 
Section 3.02
Interest Elections
40
 
Section 3.03
Fees
41
 
Section 3.04
Alternate Rate of Interest
42
 
Section 3.05
Increased Costs; Illegality
42
 
Section 3.06
Break Funding Payments
44
 
Section 3.07
Taxes
45
 
Section 3.08
Mitigation Obligations; Replacement of Lenders
48
 
 
 
 
 
ARTICLE 4.
REPRESENTATION AND WARRANTIES
48
 
Section 4.01
Organization; Powers
49
 
Section 4.02
Authorization; Enforceability
49
 
Section 4.03
Governmental Approvals; No Conflicts
49
 
Section 4.04
Financial Condition; No Material Adverse Effect
49
 
Section 4.05
Properties
50
 
Section 4.06
Litigation and Environmental Matters
50
 
Section 4.07
Compliance with Laws and Agreements
50
 
Section 4.08
Regulated Entities
51
 
Section 4.09
Taxes
51
 
Section 4.10
ERISA
51
 
Section 4.11
Disclosure
51
 



i







--------------------------------------------------------------------------------



 
 
 
Section 4.12
Subsidiaries
51


 
Section 4.13
Federal Reserve Regulations
52


 
Section 4.14
Rankings
52


 
Section 4.15
Solvency
52


 
Section 4.16
Anti-Corruption Laws and Sanctions
52


 
Section 4.17
EEA Financial Institutions
52


 
ARTICLE 5.
CONDITIONS
52


 
Section 5.01
Effective Date
52


 
Section 5.02
Each Credit Event
53


 
ARTICLE 6.
AFFIRMATIVE COVENANTS
54


 
Section 6.01
Financial Statements and Other Information
54


 
Section 6.02
Notice of Material Events
55


 
Section 6.03
Existence; Conduct of Business
56


 
Section 6.04
Payment of Obligations
56


 
Section 6.05
Maintenance of Properties; Insurance
56


 
Section 6.06
Books and Records; Inspection Rights
56


 
Section 6.07
Compliance with Laws
57


 
Section 6.08
Use of Proceeds
57


 
ARTICLE 7.
NEGATIVE COVENANTS
57


 
Section 7.01
Liens
57


 
Section 7.02
Sale of Assets; Consolidation; Merger; Sale and Leaseback
60


 
Section 7.03
Restrictive Agreements
60


 
Section 7.04
Transactions with Affiliates
61


 
Section 7.05
Capitalization Ratio
61


 
ARTICLE 8.
EVENTS OF DEFAULT
61


 
ARTICLE 9.
THE ADMINISTRATIVE AGENT
64


 
Section 9.01
Appointment
64


 
Section 9.02
Individual Capacity
64


 
Section 9.03
Exculpatory Provisions
64


 
Section 9.04
Reliance by Administrative Agent
65


 
Section 9.05
Performance of Duties
65


 
Section 9.06
Resignation; Successors
65


 
Section 9.07
Non-Reliance by Credit Parties
65


 
Section 9.08
Agents
66


 
ARTICLE 10.
MISCELLANEOUS
66


 
Section 10.1
Notices
66


 
Section 10.2
Waivers; Amendments
69


 
Section 10.3
Expenses; Indemnity; Damage Waiver
70


 
Section 10.4
Successor and Assigns
72


 
Section 10.5
Survival
75


 









ii







--------------------------------------------------------------------------------



 
 
 
 
 
 
Section 10.6
Counterparts; Integration; Effectiveness; Electronic Execution
76
 
Section 10.7
Severability
76
 
Section 10.8
Right of Setoff
76
 
Section 10.9
Governing Law; Jurisdiction; Consent to Service of Process
77
 
Section 10.10
WAIVER OF TRIAL JURY
77
 
Section 10.11
Headings
78
 
Section 10.12
Confidentiality
78
 
Section 10.13
Interest Rate Limitation
79
 
Section 10.14
No Third Parties Benefited
79
 
Section 10.15
USA PATRIOT Act Notice
79
 
Section 10.16
No Fiduciary Duty
79
 
Section 10.17
Acknowledgment and Consent to Bail-In Action
80
 
 
 
 
 
SCHEDULES:
 
 
 
 
 
Schedule 1.01
Capitalization
 
Schedule 1.01
Consolidated Funded Debt
 
Schedule 1.01
Funded Debt
 
Schedule 2.01
Commitments
 
Schedule 2.09
Existing Letters of Credit
 
Schedule 4.12
Subsidiaries
 
Schedule 7.01
Existing Liens
 
Schedule 7.03
Existing Restrictions
 
 
 
 
EXHIBITS:
 
 
 
 
 
Exhibit A
Form of Assignment and Acceptance
 
Exhibit B-1
Form of Opinion of Pillsbury Winthrop Shaw Pittman LLP
 
Exhibit B-2
Form of Opinion of Kurt K. Murao, Esq., Vice President-Legal
 
 
& Administration and Corporate Secretary of the Borrower
 
Exhibit C
Form of Note
 
Exhibit D
Form of Borrowing Request
 
Exhibit E
Form of Letter of Credit Request
 
Exhibit F
Form of Increase Request
 
Exhibit G
Form of Interest Election Request
 



















iii







--------------------------------------------------------------------------------



iii




iv







--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 30, 2017 (this
“Agreement”), among HAWAIIAN ELECTRIC INDUSTRIES, INC., as Borrower, the Lenders
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swingline
Lender and Issuing Bank.
WHEREAS, the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Amended and
Restated Credit Agreement, dated as of April 2, 2014 (as amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”).
WHEREAS, the Borrower, the Lenders, the Departing Lenders (as hereafter defined)
and the Administrative Agent have agreed (a) to enter into this Agreement in
order to (i) amend and restate the Existing Credit Agreement in its entirety;
(ii) extend the maturity date in respect of the existing revolving credit
facility under the Existing Credit Agreement; (iii) re-evidence the obligations
of the Borrower under the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iv) amend and restate the
terms and conditions under which the Lenders will, from time to time, make loans
and extend other financial accommodations to or for the benefit of the Borrower
and (b) that each Departing Lender shall cease to be a party to the Existing
Credit Agreement as evidenced by its execution and delivery of its Departing
Lender Signature Page.
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower outstanding thereunder, which shall
be payable in accordance with the terms hereof.
WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:
ARTICLE 1.
DEFINITIONS

Section 1.01    Defined Terms
As used in this Agreement, the following terms have the meanings specified
below:
“ABR Loan” or “ABR Borrowing”, when used in reference to any Loan or Borrowing,
refers to such Loan, or the Loans comprising such Borrowing, bearing interest at
a rate determined by reference to the Alternate Base Rate.
“Additional Commitment Lender” is defined in Section 2.14(d).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


1







--------------------------------------------------------------------------------





  
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, or any successor thereto in such capacity.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 10.01(d).
“Aggregate Credit Exposure” means, at any time, the sum at such time of (a) the
outstanding principal balance of the Revolving Loans of all Lenders, plus
(b) the Aggregate Letter of Credit Exposure, plus (c) the Swingline Exposure.
“Aggregate Letter of Credit Commitments” means, at any time, the sum at such
time of the Letter of Credit Commitments of all Lenders.
“Aggregate Letter of Credit Exposure” means, at any time, the sum at such time
of the Letter of Credit Exposure of all of the Lenders.
“Aggregate Revolving Commitments” means, at any time, the sum at such time of
the Revolving Commitments of all Lenders. The initial amount of the Aggregate
Revolving Commitments is $150,000,000.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the sum of NYFRB Rate in effect
on such day plus 1/2 of 1% per annum and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum, provided that for the
purpose of this definition, the Adjusted LIBO Rate for any day shall be based on
the LIBO Rate (or if the LIBO Rate if not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” means with respect to: (a) any Eurodollar Borrowings and any
Letters of Credit, at all times during which the applicable Pricing Level set
forth below is in effect, the percentage set forth below under the heading
“Eurodollar Margin” and adjacent to such Pricing Level, (b) any ABR Borrowings,
at all times during which the applicable Pricing Level set forth below is in
effect, the percentage set forth below under the heading “ABR Margin” and
adjacent to such Pricing Level and (c) with respect to the commitment fee
payable under Section 3.03(a), at all times during which the applicable Pricing
Level set forth below is in effect, the percentage set forth below under the
heading “Commitment Fee Rate” and adjacent to such Pricing Level, in each case,
subject to the provisos set forth below:


2







--------------------------------------------------------------------------------







Pricing Level
Issuer Ratings (S&P/Moody’s/Fitch)
Commitment Fee Rate
Eurodollar Margin
ABR
Margin
I
(A-/A3/A-) or higher
0.15%
1.00%
0.00%
II
(BBB+/Baa1/BBB+)
0.175%
1.25%
0.25%
III
(BBB/Baa2/BBB)
0.20%
1.375%
0.375%
IV
(BBB-/Baa3/BBB-)
0.25%
1.50%
0.50%
V
(BB+/Ba1/BB+) or lower
0.30%
1.75%
0.75%



For purposes hereof:
(A) when the Borrower has Issuer Ratings from all three of S&P, Moody’s and
Fitch: (i) if two or three of the three Issuer Ratings are in the same Pricing
Level, such Pricing Level shall apply and (ii) if each of the three Issuer
Ratings are in different Pricing Levels, the Issuer Ratings corresponding to the
highest and the lowest Pricing Levels shall be disregarded and the Pricing Level
shall be determined by reference to the Pricing Level which corresponds to the
remaining Issuer Rating;
(B) when the Borrower has Issuer Ratings from only two of S&P, Moody’s and
Fitch: (i) if both of the two Issuer Ratings are in the same Pricing Level, such
Pricing Level shall apply and (ii) if the two Issuer Ratings are split-rated
(x) by one Pricing Level, the Pricing Level shall be determined by the higher of
the two (e.g., an Issuer Rating of BBB-/Baa2 results in Pricing Level III) or
(y) by more than one Pricing Level, the Pricing Level shall be determined by the
Pricing Level one below the Pricing Level which corresponds to the higher Issuer
Rating (e.g., an Issuer Rating of BBB-/Baa1 results in Pricing Level III and an
Issuer Rating of BBB+/Baa3 results in Pricing Level III);
(C) when the Borrower has an Issuer Rating from only one of S&P, Moody’s and
Fitch: the Pricing Level shall be determined by reference to the Pricing Level
immediately below the Pricing Level which corresponds to the one Issuer Rating
in effect (provided that if the one Issuer Rating in effect corresponds to
Pricing Level V, then Pricing Level V shall apply); and
(D) when the Borrower does not have an Issuer Rating from any of S&P, Moody’s or
Fitch: Pricing Level V shall apply.
If the Issuer Ratings established or deemed to have been established by S&P,
Moody’s and Fitch shall be changed (other than as a result of a change in the
rating system of S&P, Moody’s or Fitch), such change shall be effective as of
the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders pursuant to this Agreement
or otherwise. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of S&P, Moody’s or Fitch shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Administrative Agent (in consultation with the Lenders) shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments; provided that, in
the case of Section 2.12 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the


3







--------------------------------------------------------------------------------





percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitments) represented by such Lender’s Commitments. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of such determination.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is (or will be) engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business that is administered or managed by (a) such
Lender or (b) an Affiliate of such Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, substantially in
the form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
(but excluding) the Commitment Termination Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Hawaiian Electric Industries, Inc., a Hawaii corporation.
“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in substantially the form annexed hereto as Exhibit
D.
“Business Day” means any day other than a Saturday, Sunday or a day when banks
are authorized by law to close in New York, New York or Honolulu, Hawaii or,
when used with reference to a Eurodollar Loan, in London, England.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP,


4







--------------------------------------------------------------------------------





provided however, no power purchase agreement with an independent power producer
or a power producer which is not an Affiliate of the Borrower shall constitute a
Capital Lease Obligation.
“Capitalization” means, at any date of determination with respect to the
Borrower on a non-consolidated basis, the sum of (a) Funded Debt, (b) preferred
stock and (c) Common Stock Equity. The Borrower’s Capitalization as of December
31, 2016 is annexed hereto as Schedule 1.01 (Capitalization); for the avoidance
of doubt, such Schedule is attached hereto for illustrative purposes only and is
not intended to be a calculation of Capitalization on or for any subsequent date
of determination.
“Capitalization Ratio” means, at any date of determination, the ratio of
(a) Funded Debt to (b) Capitalization.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) of shares representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower; and (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the
Borrower, nor (ii) appointed by directors so nominated.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall (except to the extent the same are merely proposed and not in effect)
in each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitments” means the Revolving Commitments and the Letter of Credit
Commitments.
“Commitment Percentage” means, as to any Lender in respect of such Lender’s
Commitments and its obligations with respect to Loans and Letters of Credit, the
percentage equal to such Lender’s Revolving Commitment and Letter of Credit
Commitment divided by the total of all Lenders’ Revolving Commitments and Letter
of Credit Commitments (or, if no Commitments then exist, the percentage equal to
such Lender’s Revolving Commitment and


5







--------------------------------------------------------------------------------





Letter of Credit Commitment on the last day upon which Commitments did exist
divided by the total of all Lenders’ Revolving Commitments and Letter of Credit
Commitments, on such day).
“Commitment Termination Date” means the earliest of (a) June 30, 2022, subject
to extension (in the case of each Lender consenting thereto) as provided in
Section 2.14, (b) the date on which the Commitments are terminated in whole
pursuant to Section 2.05 , and (c) the date the Commitments are terminated in
whole pursuant to Article 8.
“Common Stock Equity” means, at any date of determination with respect to the
Borrower on a non-consolidated basis, the sum of (a) common stock, (b) premium
and/or expenses on common stock and preferred stock, (c) additional paid-in
capital, and (d) retained earnings, excluding Accumulated Other Comprehensive
Income or Loss (AOCI) as defined by GAAP, as such definitions now exist and as
they may hereafter be amended but subject to Section 1.03 except with respect to
matters affecting AOCI, and excluding adjustments made directly to stockholders’
equity as a result of any future issued accounting standards, adopted by the
Borrower, that will require adjustments directly to stockholders’ equity.
“Communications” has the meaning assigned to such term in Section 10.01(d).
“Consolidated Capitalization” means, at any date of determination with respect
to the Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) Consolidated Funded Debt, (b) preferred stock of the Borrower and its
Subsidiaries and (c) Consolidated Common Stock Equity.
“Consolidated Common Stock Equity” means, at any date of determination, with
respect to the Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) common stock, (b) premium and/or expenses on common stock and preferred
stock, (c) additional paid-in capital, and (d) retained earnings, excluding
Accumulated Other Comprehensive Income or Loss (AOCI) as defined by GAAP, as
such definitions now exist and as they may hereafter be amended but subject to
Section 1.03 except with respect to matters affecting AOCI, and excluding
adjustments made directly to stockholders’ equity as a result of any future
issued accounting standards, adopted by the Borrower, that will require
adjustments directly to stockholders’ equity.
“Consolidated Funded Debt” means, at any date of determination with respect to
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) net
long-term debt, defined as the portion of outstanding bonds, debentures, notes
and similar debt obligations (including Capital Lease Obligations, Purchase
Money Indebtedness and Indebtedness under this Agreement or the Hawaiian
Electric Credit Agreement), net of cash collateral or other funds on deposit
with trustees and unamortized discounts and expenses in respect of such bonds,
debentures, notes and obligations, that is due one year or more from the date of
the relevant balance sheet on which such debt is included, (b) net long-term
debt (as so defined) due within one year, defined as the portion of outstanding
bonds, debentures, notes and similar debt obligations (including Capital Lease
Obligations, Purchase Money Indebtedness and Indebtedness under this Agreement
or the Hawaiian Electric Credit Agreement) that is due within one year from the
date of the relevant balance sheet on which such long-term debt is included and
(c) short-term borrowings, including Purchase Money Indebtedness, as included on
and defined in the relevant balance sheet; provided, however, no Indebtedness of
independent power producers, or other power producers which are not Affiliates
of the Borrower, included on a balance sheet of the Borrower by reason of the
application of Financial Accounting Standards Board (FASB) Accounting Standards
Codification (ASC) 810 (formerly referred to as FASB Interpretation No. 46
(revised December


6







--------------------------------------------------------------------------------





2003)) shall constitute Consolidated Funded Debt. A schedule of Consolidated
Funded Debt as of December 31, 2016 is annexed hereto as Schedule 1.01
(Consolidated Funded Debt); for the avoidance of doubt, such Schedule is
attached hereto for illustrative purposes only and is not intended to be a
calculation of Consolidated Funded Debt on or for any subsequent date of
determination.
“Consolidated Net Worth” means, as of the date of any determination thereof, the
sum of the Consolidated Common Stock Equity and preferred stock of the Borrower
and its Subsidiaries.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Credit Exposure” means, with respect to any Lender as of any date, the sum as
of such date of (a) the outstanding principal balance of such Lender’s Revolving
Loans, plus (b) such Lender’s Letter of Credit Exposure, plus (c) such Lender’s
Swingline Exposure.
“Credit Parties” means the Administrative Agent, the Issuing Bank, the Swingline
Lender and the Lenders.
“Current SEC Reports” means (a) the Annual Report of the Borrower to the SEC on
Form 10K for the fiscal year ended December 31, 2016, (b) the Quarterly Report
of the Borrower to the SEC on Form 10-Q for the fiscal quarter ended March 31,
2017 and (c) any current reports of the Borrower to the SEC on Form 8K filed
prior to the Effective Date.
“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Revolving
Loans or participations in Letters of Credit or Swingline Loans within three
(3) Business Days of the date required to be funded by it hereunder unless such
failure to fund is based on such Lender’s good faith determination that the
conditions precedent to such funding under this Agreement have not been
satisfied or waived and such Lender has notified the Administrative Agent in
writing of such determination, (b) notified the Borrower, the Administrative
Agent, the Swingline Lender, the Issuing Bank or any other Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Revolving Loans and participations in then outstanding Letters of
Credit or Swingline Loans (provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent), (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three (3) Business Days of the date when due, unless the subject of a
good faith dispute, or (e) (i) has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or has a parent company that has been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or (ii) become the subject of (A) a
bankruptcy or insolvency proceeding or (B) a Bail-In Action, or has had a
receiver,


7







--------------------------------------------------------------------------------





conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of (A) a
bankruptcy or insolvency proceeding or (B) a Bail-In Action, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided, that a Lender shall not become a Defaulting
Lender solely as the result of (x) the acquisition or maintenance of an
ownership interest in such Lender or a Person controlling such Lender or (y) the
exercise of control over a Lender or a Person controlling such Lender, in each
case, by a Governmental Authority or an instrumentality thereof.
“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.
“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Effective Date.
“Disclosed Matters” means the matters (a) disclosed in the current and periodic
reports filed by the Borrower from time to time with the SEC pursuant to the
requirements of the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, or (b) disclosed by the Borrower to the
Lenders (either directly or indirectly through the Administrative Agent) in
writing.
“Dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned,


8







--------------------------------------------------------------------------------





operated or hosted by the Administrative Agent and the Issuing Bank and any of
its respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system.
“Eligible Assignee” means (a) a Credit Party (other than a Defaulting Lender);
(b) an Affiliate of a Credit Party; (c) an Approved Fund; and (d) any other
financial institution approved by (i) the Administrative Agent, (ii) the Issuing
Bank, (iii) the Swingline Lender and (iv) unless a Default has occurred under
Article 8(a), Article 8(i) or Article 8(j), and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided,
however, that none of the Borrower nor any Subsidiary or Affiliate of the
Borrower, nor any natural person, nor any company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof, shall qualify as an Eligible Assignee under this
definition.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release into the environment of any Hazardous
Material or to health and safety matters concerning Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interest” shall mean (a) shares of capital stock and any other equity
security that confers on a person or entity the right to receive a share of the
profits and losses of, or distribution of assets of, the issuing company and
(b) all warrants, options or other rights to acquire any Equity Interest
described in clause (a) of this definition.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated with the Borrower
as a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated with
the Borrower as a single employer under Section 414(b), (c), (m) or (o) of the
Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure with
respect to any Plan to pay the “minimum required contribution” (as defined in
Section 430 of the Code or Section 303 of ERISA), unless waived; (c) the
incurrence by the Borrower or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (d) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to


9







--------------------------------------------------------------------------------





terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(e) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Multiemployer Plan; or
(f) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, within the
meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Loan” or “Eurodollar Borrowing”, when used in reference to any
Revolving Loan or Borrowing, refers to whether such Revolving Loan, or the
Revolving Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate. For the avoidance of doubt, a
Revolving Loan that bears interest at a rate determined pursuant to clause (c)
of the definition of Alternate Base Rate shall, for all purposes of this
Agreement, be deemed to be an ABR Loan and not a Eurodollar Loan.
“Event of Default” has the meaning assigned to such term in Article 8.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Credit Party or required to be withheld and deducted from a payment to a
Credit Party on account of any obligation of the Borrower under any Loan
Document: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profit Taxes, in each case, (i) imposed as a result
of such Person being organized under the laws of, or having its principal office
or applicable lending office is located in the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b)  in the case of a Lender, any U.S. federal withholding tax that is imposed
on amounts payable to or for the account of to such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in a Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section
3.08(b)) or (ii) such Lender changes its lending office, except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.07, (d) Taxes attributable to such Person’s failure to comply with
Section 3.07(f) and (e) any U.S. federal withholding taxes imposed under FATCA.
“Existing Commitment Termination Date” is defined in Section 2.14(a).
“Existing Credit Agreement” is defined in the recitals hereof.
“Existing Letters of Credit” is defined in Section 2.09(a).
“Existing Loans” is defined in Section 2.01.
“Extending Lender” is defined in Section 2.14(b).
“Extension Date” is defined in Section 2.14(a).


10







--------------------------------------------------------------------------------







“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds rate; provided that if the Federal Funds Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
“Financial Officer” means the Executive Vice President and Chief Financial
Officer, the Treasurer, and the Controller of the Borrower and persons
performing similar responsibilities regardless of title. The Financial Officers
as of the date of this Agreement are Gregory C. Hazelton, Clifford H. Chen and
Jennifer B. Loo, and replacement or additional Financial Officers may be
identified to the Administrative Agent from time to time in a writing signed by
the President and Secretary of the Borrower.
“Fitch” means Fitch Ratings, Inc., or its successors.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Funded Debt” means, at any date of determination with respect to the Borrower
on a non-consolidated basis, the sum of (a) net long-term debt, defined as the
portion of outstanding bonds, debentures, notes and similar debt obligations
(including Capital Lease Obligations, Purchase Money Indebtedness and
Indebtedness under this Agreement), net of cash collateral or other funds on
deposit with trustees and unamortized discounts and expenses in respect of such
bonds, debentures, notes and obligations, that is due one year or more from the
date of the relevant balance sheet on which such debt is included, (b) net
long-term debt (as so defined) due within one year, defined as the portion of
outstanding bonds, debentures, notes and similar debt obligations (including
Capital Lease Obligations, Purchase Money Indebtedness and Indebtedness under
this Agreement) that is due within one year from the date of the relevant
balance sheet on which such long-term debt is included and (c) short-term
borrowings, including Purchase Money Indebtedness, as included on and defined in
the relevant balance sheet; provided, however, no Indebtedness of independent
power producers, or other power producers which are not Affiliates of the
Borrower, included on a balance sheet of the Borrower by reason of the
application of Financial Accounting Standards Board (FASB) Accounting Standards
Codification (ASC) 810 (formerly referred to as FASB Interpretation No. 46
(revised December 2003)) shall constitute Funded Debt. A schedule of Funded Debt
as of December 31, 2016 is annexed hereto as Schedule 1.01 (Funded Debt); for
the avoidance of doubt, such Schedule is attached hereto for illustrative
purposes only and is not intended to be a calculation of Funded Debt on or for
any subsequent date of determination.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive,


11







--------------------------------------------------------------------------------





legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, including the Hawaii Public Utilities
Commission, the SEC and the Federal Energy Regulatory Commission.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect,
(a)    to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b)    to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof,
(c)    to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or
(d)    as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation;
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. The amount of any Guarantee of
any guarantor shall be deemed to be the lower of (a) an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made and (b) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith. The term
“Guaranteed” has a meaning correlative thereto.
“Hawaiian Electric” means Hawaiian Electric Company, Inc., a Hawaii corporation.
“Hawaiian Electric Cash Manager” means, to the extent having received a legally
valid delegation of authority from the Borrower with respect to borrowings and
investments to be made by the Borrower and its Subsidiaries, the Cash Management
Administrator of Hawaiian Electric, the Treasury Analyst of Hawaiian Electric,
or the Securities Administrator of Hawaiian Electric, or any other person having
received such authority; it being understood and agreed that (i) such person
need not be a Financial Officer or an employee of the Borrower, and (ii) the
Administrative Agent shall be entitled to rely on telephonic notice received
from the Hawaiian Electric Cash Manager for all purposes of Sections 2.03,
2.07(e), 2.13 and 3.02(b).
“Hawaiian Electric Credit Agreement” means the Second Amended and Restated
Credit Agreement, dated the date hereof, among Hawaiian Electric, the lenders
party thereto, and JPMCB, as Administrative Agent, as amended, modified,
supplemented, replaced or refinanced from time to time.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum


12







--------------------------------------------------------------------------------





distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increase Request” means a request by the Borrower for an increase of the total
Commitments in accordance with Section 2.05(d).
“Indebtedness” of any Person means, without duplication,
(a)    all obligations of such Person for borrowed money,
(b)    all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,
(c)    all obligations of such Person upon which interest charges are
customarily paid,
(d)    all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,
(e)    all obligations of such Person in respect of the deferred purchase price
of property or services (excluding accounts payable incurred in the ordinary
course of business),
(f)    all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed,
(g)    all Guarantees by such Person of Indebtedness of others,
(h)    all Capital Lease Obligations of such Person,
(i)    all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty, and
(j)    all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Indebtedness of the Borrower or any Subsidiary shall not include deposit
liabilities, securities sold pursuant to agreements to repurchase or advances
from the Federal Home Loan Bank.


13







--------------------------------------------------------------------------------







“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.03(b).
“Information” has the meaning assigned to such term in Section 10.12.
“Insolvent” means, with reference to any Person, (a) such Person’s debts are
greater than all of such Person’s property, at a fair valuation (as determined
in the good faith judgment of such Person), exclusive of (i) property
transferred, concealed, or removed with intent to hinder, delay, or defraud such
Person’s creditors, and (ii) property that may be exempted from property of the
estate under Section 522 of the Bankruptcy Code, or (b) such Person is generally
not paying its debts as they become due or is unable to pay its debts as they
become due.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.02 and substantially in the
form annexed hereto as Exhibit G.
“Interest Payment Date” means (a) with respect to the accrued interest on any
ABR Loan (other than a Swingline Loan), the first Business Day of each January,
April, July and October and the Commitment Termination Date, (b) with respect to
the accrued interest on any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Revolving Loan is a part and, in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Commitment Termination Date and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid and the
Commitment Termination Date.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.


14







--------------------------------------------------------------------------------







“Issuer Ratings” means the Borrower’s corporate issuer ratings from any of S&P,
Moody’s and Fitch.
“Issuing Bank” means JPMCB in its capacity as issuer of the Letters of Credit,
or any successor thereto in such capacity as provided in Section 2.1(c).
“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.
“Lead Arranger” means each of JPMorgan Chase Bank, N.A. and Wells Fargo
Securities, LLC in its capacity as joint lead arranger and joint book runner for
the credit facility evidenced by this Agreement.
“Lender Notice Date” is defined in Section 2.14(b).
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.05(d) or pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit” has the meaning assigned to such term in Section 2.09.
“Letter of Credit Commitment” means the commitment of the Issuing Bank to issue
Letters of Credit having an aggregate outstanding face amount up to $10,000,000
and the commitment of each Lender to participate in the Letter of Credit
Exposure as set forth in Section 2.10 in the maximum amount set forth in
Schedule 2.01 under the heading “Letter of Credit Commitment” or in an
Assignment and Acceptance Agreement or other documents pursuant to which it
became a Lender, as such amount may be reduced from time to time in accordance
herewith.
“Letter of Credit Exposure” means, at any time, (a) in respect of all the
Lenders, the sum at such time, without duplication, of (i) the aggregate undrawn
face amount of the outstanding Letters of Credit, (ii) the aggregate amount of
unpaid drafts drawn on all Letters of Credit, and (iii) the aggregate unpaid
Reimbursement Obligations (after giving effect to any Loans made on such date to
pay any such Reimbursement Obligations), and (b) in respect of any Lender, an
amount equal to such Lender’s Commitment Percentage multiplied by the amount
determined under clause (i) of this definition.
“Letter of Credit Fee” has the meaning assigned to such term in Section 3.03(b).
“Letter of Credit Request” means, a request by the Borrower for the issuance of
a Letter of Credit in the form of Exhibit E.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR


15







--------------------------------------------------------------------------------





Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided, further, that if a LIBOR Screen Rate shall
not be available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such Interest Period shall be the Interpolated
Rate; provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 3.04.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset,
and (c) in the case of securities, any purchase option, call or similar right of
a third party with respect to such securities.
“Loan Documents” means this Agreement, the Notes, the Reimbursement Agreements
and, if applicable, any Hedging Agreement between the Borrower and any Lender.
“Loans” means the Revolving Loans and Swingline Loans made by the Lenders to the
Borrower pursuant to this Agreement.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, or (b) the validity or enforceability of any
of the Loan Documents or the rights and remedies of the Administrative Agent and
the Lenders thereunder.
“Material Indebtedness” means all Indebtedness of the Borrower (other than
Indebtedness under the Loan Documents) or obligations in respect of one or more
Hedging Agreements in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower would be required to pay if such Hedging Agreement were
terminated at such time.
“Material Subsidiary Indebtedness” means all Indebtedness of any Significant
Subsidiaries or obligations of any Significant Subsidiary in respect of one or
more Hedging Agreements in an aggregate principal amount exceeding $50,000,000.
For purposes of determining Material Subsidiary Indebtedness, the “principal
amount” of the obligations of any Significant Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Significant Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
“Material Subsidiary Indebtedness Event” means;
(a)    any Significant Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Subsidiary Indebtedness, when


16







--------------------------------------------------------------------------------





and as the same shall become due and payable and after the expiration of any
applicable grace period; or
(b)    any event or condition occurs that results in any Material Subsidiary
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Subsidiary Indebtedness or any trustee or
agent on its or their behalf to cause any Material Subsidiary Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity, provided, that no Material Subsidiary
Indebtedness Event shall be deemed to have occurred under this definition as a
result of (i) any notice of voluntary prepayment delivered by any Significant
Subsidiary with respect to any Indebtedness, (ii) any voluntary sale of assets
by any Significant Subsidiary as a result of which any Indebtedness secured by
such assets is required to be prepaid or (iii) the exercise of any contractual
right to cause the prepayment of such Material Subsidiary Indebtedness (other
than the exercise of a remedy for an event of default under the applicable
contract or agreement).
“Moody’s” means Moody’s Investors Service, Inc., or its successors
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Extending Lender” is defined in Section 2.14(b).
“Notes” means, with respect to each Lender, a promissory note evidencing such
Lender’s Loans payable to such Lender (or, if required by such Lender, to such
Lender and its registered assigns) substantially in the form of Exhibit C.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m., New York City time, on such day received by
the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“OFAC Sanctions” means economic or financial sanctions or trade embargoes
imposed or enforced from time to time by the U.S. government and administered by
OFAC.
“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).


17







--------------------------------------------------------------------------------







“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents, other than Excluded Taxes.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning assigned to such term in Section 10.04(g).
“Participant Register” has the meaning assigned to such term in
Section 10.04(g).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Investments” means, at any time, investments as allowed in accordance
with the HEI Cash Management Investment Guidelines dated December 13, 2010, as
disclosed to the Administrative Agent prior to the Effective Date and as the
same may be amended from time to time with the written consent of the
Administrative Agent, such written consent not to be unreasonably delayed or
withheld.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Pricing Level I” means at any time the Borrower’s Issuer Rating is (a) A- or
higher by S&P, (b) A3 or higher by Moody’s or (c) A- or higher by Fitch.
“Pricing Level II” means at any time the Borrower’s Issuer Rating is (a) BBB+ or
higher by S&P, (b) Baa1 or higher by Moody’s or (c) BBB+ or higher by Fitch, and
Pricing Level I is not applicable.
“Pricing Level III” means at any time the Borrower’s Issuer Rating is (a) BBB or
higher by S&P, (b) Baa2 or higher by Moody’s or (c) BBB or higher by Fitch, and
Pricing Levels I and II are not applicable.
“Pricing Level IV” means at any time the Borrower’s Issuer Rating is (a) BBB- or
higher by S&P, (b) Baa3 or higher by Moody’s or (c) BBB- or higher by Fitch, and
Pricing Levels I, II and III are not applicable.


18







--------------------------------------------------------------------------------





“Pricing Level V” means at any time the Borrower’s Issuer Rating is (a) less
than or equal to BB+ by S&P, (b) less than or equal to Ba1 by Moody’s or
(c) less than or equal to BB+ by Fitch.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. The Prime Rate is not
intended to be lowest rate of interest charged by JPMCB in connection with
extensions of credit to borrowers.
“Purchase Money Indebtedness” means Indebtedness of the Borrower that is
incurred to finance part or all of (but not more than) the purchase price of a
tangible asset; provided that (a) the Borrower did not at any time prior to such
purchase have any interest in such asset other than an option to purchase, a
security interest, or an interest as lessee under an operating lease and
(b) such Indebtedness is incurred at the time of, or within 90 days after, such
purchase.
“Register” has the meaning assigned to such term in Section 10.04(e).
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Reimbursement Agreement” has the meaning assigned to such term in
Section 2.09(b).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Bank for amounts drawn under a Letter of Credit.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, and employees of such Person
and such Person’s Affiliates.
“Required Lenders” means, subject to Section 2.12, at any time (a) prior to the
Commitment Termination Date, Lenders having Commitments greater than 50% of the
total Commitments and (b) on or after the Commitment Termination Date, Lenders
having Credit Exposure greater than or equal to 50% of the Aggregate Credit
Exposure (or, if there are no Revolving Loans then outstanding and no Letter of
Credit Exposure or Swingline Exposure, Lenders having Commitments greater than
or equal to 50% of the total of all Commitments immediately prior to the
termination of the Commitments); provided that for purposes of declaring the
Loans to be due and payable pursuant to Article 8, and for all purposes after
the Loans become due and payable pursuant to Article 8, then, as to each Lender,
clause (a) of the definition of Swingline Exposure shall only be applicable for
purposes of determining its Credit Exposure to the extent such Lender shall have
funded its participation in the outstanding Swingline Loans.


19







--------------------------------------------------------------------------------







“Restricted Payment” means, with respect to any Person, (a) any dividend or
other distribution (whether in cash, securities or other property) by such
entity with respect to any Equity Interests of such Person, (b) any payment
(whether cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest, and
(c) any payment of principal, interest or premium or any purchase, redemption,
retirement, acquisition or defeasance with respect to any subordinated debt of
such Person.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender during the Availability Period to make Revolving Loans and to
acquire participations in Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to Section 2.05 or pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Revolving Loans and
Swingline Exposure at such time.
“Revolving Loans” means the revolving loans referred to in Section 2.01 and made
pursuant to Article 2, other than, for the avoidance of doubt, Swingline Loans.
“Sanctioned Country” means, at any time, a country, region or territory which
itself is the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses.
“Sanctions” means, collectively, OFAC Sanctions and U.S. Department of State
Sanctions.
“SEC” means the United States Securities and Exchange Commission.
“SEC Reports” means the reports filed by the Borrower with the SEC pursuant to
the Securities Exchange Act of 1934, as amended.
“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, or its successors.
“Significant Subsidiary” means each of Hawaiian Electric, American Savings Bank,
F.S.B., ASB Hawaii, Inc. and any other Subsidiary having 15% or more of the
total assets, or 15% or more of the total operating income, of the Borrower and
its Subsidiaries on a consolidated basis, in either case as the consolidated
total assets and consolidated total operating income of the Borrower and its
Subsidiaries are reflected in the most recent annual or quarterly report filed
by the Borrower with the SEC.


20







--------------------------------------------------------------------------------







“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower and any subsidiary of a
Subsidiary of the Borrower.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).
“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a loan made pursuant to Section 2.13.
“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority.
“Transactions” means (a) the execution, delivery and performance by the Borrower
of each Loan Document to which it is a party, (b) the borrowing of the Loans,
and (c) the use of the proceeds of the Loans.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
For the avoidance of doubt, a Loan that bears interest at a rate determined
pursuant to clause (c) of the definition of Alternate Base Rate


21







--------------------------------------------------------------------------------





shall, for all purposes of this Agreement, be deemed to be an ABR Loan and not a
Eurodollar Loan.
“U.S. Department of State Sanctions” means economic or financial sanctions or
trade embargoes imposed or enforced from time to time by the U.S. government and
administered by the U.S. Department of State.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Terms Generally
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and (f) any reference herein to any
law, rule, regulation or treaty shall, unless otherwise specified, refer to such
law, rule, regulation, or treaty as amended, restated, supplemented or otherwise
modified from time to time.
Section 1.03    Accounting Terms; GAAP
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall


22







--------------------------------------------------------------------------------





have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Unless the context otherwise requires,
any reference to a fiscal period shall refer to the relevant fiscal period of
the Borrower. Notwithstanding any other provision contained herein, (i) all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(x) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (y) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (ii) Indebtedness included in the financial covenant set
forth in Section 7.05 shall exclude any liability to make lease payments for all
leases included on a balance sheet of the Borrower by reason of the application
of FASB Accounting Standards Update (ASU) No. 2016-02, Leases (Topic 842).
Section 1.04    Amendment and Restatement of the Existing Credit Agreement
The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 5.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All Revolving Loans made
and obligations incurred under the Existing Credit Agreement which are
outstanding on the Effective Date shall continue as Revolving Loans and
obligations under (and, as of the Effective Date, shall be governed by the terms
of) this Agreement and the other Loan Documents. Without limiting the foregoing,
upon the effectiveness hereof: (a) all references in the “Loan Documents” (as
defined in the Existing Credit Agreement) to the “Administrative Agent”, the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) the Existing
Letters of Credit which remain outstanding on the Effective Date shall continue
as Letters of Credit under (and, as of the Effective Date, shall be governed by
the terms of) this Agreement, (c) all obligations of the Borrower owing to any
Lender or any Affiliate of any Lender under the Existing Credit Agreement which
are outstanding on the Effective Date shall continue as obligations under this
Agreement and the other Loan Documents, (d) the Administrative Agent shall make
such reallocations, sales, assignments or other relevant actions in respect of
each Lender’s credit exposure under the Existing Credit Agreement as are
necessary in order that each such Lender’s Revolving Credit Exposure and
outstanding Revolving Loans hereunder reflect such Lender’s Applicable
Percentage of the outstanding aggregate Revolving Exposures on the Effective
Date, (e) the Existing Loans (as defined in Section 2.01) of each Departing
Lender shall be repaid in full (accompanied by any accrued and unpaid interest
and fees thereon), each Departing Lender’s “Commitments” under the Existing
Credit Agreement shall be terminated and each Departing Lender shall not be a
Lender hereunder and (f) the Borrower hereby agrees to compensate each Lender
(including each Departing Lender) for any and all losses, costs and expenses
incurred by such Lender in connection with the sale and assignment of any
Eurodollar Loans (including the “Eurodollar Loans” under the Existing Credit
Agreement) and such reallocation described above, in each case on the terms and
in the manner set forth in Section 3.06 hereof.
ARTICLE 2.
THE CREDITS



23







--------------------------------------------------------------------------------







Section 2.01    Commitments
Prior to the Effective Date, certain loans were previously made to the Borrower
under the Existing Credit Agreement which remain outstanding as of the date of
this Agreement (such outstanding loans being hereinafter referred to as the
“Existing Loans”). Subject to the terms and conditions set forth in this
Agreement, the Borrower and each of the Lenders agree that on the Effective Date
but subject to the satisfaction of the conditions precedent set forth in
Section 5.01 and the reallocation and other transactions described in
Section 1.04, the Existing Loans shall, as of the Effective Date, be reevidenced
as Revolving Loans under this Agreement and the terms of the Existing Loans
shall be restated in their entirety and shall be evidenced by this Agreement.
Subject to the terms and conditions set forth herein, each Lender agrees to make
Revolving Loans to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result (after giving effect to
any application of proceeds of such Borrowing to any Swingline Loans outstanding
pursuant to Section 2.06(a)) in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the Aggregate Revolving Commitments. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Loans.
Section 2.02    Loans and Borrowings
(a)Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Revolving Commitments. The failure of any Lender to make any Revolving Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several, and no
Lender shall be responsible for any other Lender’s failure to make Revolving
Loans as required. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.13.
(b)Subject to Section 3.04, each Revolving Loan shall be an ABR Loan or a
Eurodollar Loan, as the Borrower may request in accordance herewith (including
Section 3.02). Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Eurodollar Loan (and any ABR Loan, the interest on which is
determined pursuant to clause (c) of the definition of Alternate Base Rate) by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 3.05, 3.06 and
3.07 shall apply to such Affiliate to the same extent as to such Lender),
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement and
neither such Lender nor such Affiliate shall be entitled to any amounts payable
under Sections 3.05 or 3.07 solely in respect of increased costs or taxes
resulting from such exercise and existing at the time of such exercise.
(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing
(other than a Swingline Loan) is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000,
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Each Swingline Loan shall be
in an amount that is an integral multiple of $500,000 and not less than
$1,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time, provided that there shall not at any time be more than a total of
fifteen Eurodollar Borrowings outstanding.


24







--------------------------------------------------------------------------------





(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Commitment Termination Date.


Section 2.03    Requests for Borrowings
To request a Borrowing (other than a Swingline Loan, requests for which are
governed by Section 2.13), the Borrower shall notify the Administrative Agent of
such request by telephone, which may be given by the President of the Borrower,
a Financial Officer or the Hawaiian Electric Cash Manager, (a) in the case of a
Eurodollar Borrowing, not later than 3:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing, or (b) in the case of
an ABR Borrowing, not later than 2:00 p.m., New York City time on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable (except as otherwise provided in Section 3.04) and shall be
confirmed promptly by hand delivery or facsimile transmission to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the President of the Borrower or a Financial
Officer. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Revolving Loan to be made as part of the requested
Borrowing.
Section 2.04    Funding of Borrowings
(a)Each Lender shall make each Revolving Loan to be made by it hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
3:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. Swingline
Loans shall be made as provided in Section 2.13. Subject to Section 5.02, the
Administrative Agent will make the proceeds of such Loans available to the
Borrower by promptly crediting or otherwise transferring the amounts so
received, in like funds, to an account of the Borrower designated by the
Borrower in the applicable Borrowing Request.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Revolving Loan that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may


25







--------------------------------------------------------------------------------





assume that such Lender has made such share available on such date in accordance
with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent by 3:00 p.m., New York City time, for a Eurodollar
Borrowing or by 4:00 p.m., New York City time, for an ABR Borrowing on the
applicable day, then such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount was made available
by the Administrative Agent to the Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the greater of
the Federal Funds Rate and a rate per annum determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, or
(ii) in the case of the Borrower, the interest rate that would be otherwise
applicable to such Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Revolving
Loan included in such Borrowing. Such payment by the Borrower shall be without
prejudice to its rights against each Lender who fails to fund its share of any
Borrowing.


Section 2.05    Termination, Reduction and Increase of Commitments
(a)Unless previously terminated, the Revolving Commitments and the Letter of
Credit Commitments shall terminate on the Commitment Termination Date.
(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments, provided that (i) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.07 and/or any concurrent cash collateralization of the
Letter of Credit Exposure, (x) the Aggregate Credit Exposure would exceed the
Aggregate Revolving Commitments, (y) the total Revolving Credit Exposures of all
of the Lenders would exceed the Aggregate Revolving Commitments or (z) the
Aggregate Letter of Credit Exposure would exceed the Aggregate Letter of Credit
Commitments, and (ii) each such reduction shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.
(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided, that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments hereunder shall be permanent but
without prejudice to the rights of the Borrower under paragraph (d) below. Each
reduction of the Commitments hereunder shall be made ratably among the Lenders
in accordance with their respective Commitments.
(d)Provided that immediately before and after giving effect thereto, no Default
shall or would exist and be continuing and the conditions set forth in Section
5.02 have been satisfied or waived, the Borrower may at any time and from time
to time, on or before the Commitment Termination Date referred to in clause (a)
of the definition thereof, request any one or more of the Lenders to increase
(such decision to be within the sole and absolute discretion of such Lender)


26







--------------------------------------------------------------------------------





its Revolving Commitment and Letter of Credit Commitment, and/or any other
Eligible Assignee reasonably satisfactory to the Administrative Agent and the
Borrower, to provide a new Revolving Commitment and a new Letter of Credit
Commitment, by submitting an Increase Request in the form of Exhibit F (an
“Increase Request”), duly executed by the Borrower and each such Lender or
Eligible Assignee, as the case may be. Thereupon, the Administrative Agent shall
execute such Increase Request and deliver a copy thereof to the Borrower and
each such Lender or Eligible Assignee, as the case may be.
Upon execution and delivery of such Increase Request, (i) in the case of each
such Lender, such Lender’s Revolving Commitment shall be increased to the amount
set forth in such Increase Request, (ii) in the case of each such Eligible
Assignee, such Eligible Assignee shall become a party hereto and shall for all
purposes of the Loan Documents be deemed a “Lender” with a Revolving Commitment
in the amount set forth in such Increase Request, and (iii) the Borrower shall
contemporaneously therewith execute and deliver to the Administrative Agent a
Note or Notes for each such Eligible Assignee providing a new Revolving
Commitment and for such existing Lender increasing its Revolving Commitment
provided, however, that:
(i)immediately after giving effect thereto, the Aggregate Revolving Commitments
shall not have been increased pursuant to this subsection (d) to an amount
greater than the sum of (x) $200,000,000 plus (y) the amount of the Revolving
Commitment of each Lender that becomes a Defaulting Lender;
(ii)each such increase shall be in an amount not less than $5,000,000 or such
amount plus an integral multiple of $1,000,000;
(iii)the Revolving Commitments shall not be increased on more than three
occasions;
(iv)the Administrative Agent shall have received documents (including, without
limitation, one or more opinions of counsel) consistent with those delivered on
the Effective Date as to the corporate power and authority of the Borrower to
borrow hereunder after giving effect to such increase;
(v)if Loans shall be outstanding immediately after giving effect to such
increase, the Lenders shall, upon the acceptance of the Increase Request by, and
at the direction of, the Administrative Agent, make appropriate adjustments
among themselves so that the amount of Revolving Credit Exposures from any of
the Lenders under this Agreement are allocated among the Lenders according to
their Commitment Percentages after giving effect to the increase in the
Aggregate Revolving Commitments (it being understood and agreed that any
reallocation made pursuant to this clause (v) shall require the Borrower to make
payment pursuant to Section 3.06 with respect to any affected Eurodollar Loans);
and
(vi)each such Eligible Assignee shall have delivered to the Administrative Agent
and the Borrower an Administrative Questionnaire and all forms, if any, that are
required to be delivered by such Eligible Assignee pursuant to Section 3.07(e).
Section 2.06    Repayment of Loans; Evidence of Debt
(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan


27







--------------------------------------------------------------------------------





on the Commitment Termination Date and (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Commitment
Termination Date and the date that is the 21st Business Day after such Swingline
Loan is made; provided that on each date that a Revolving Loan is made, the
Borrower shall repay all Swingline Loans then outstanding and the proceeds of
any such Borrowing shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type and Class thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall, to the extent not inconsistent with any entries made in
any Note, be prima facie evidence of the existence and amounts of the
obligations recorded therein except for clearly demonstrated error; provided,
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Loans in accordance with the terms of this Agreement.
(e)The Loans of each Lender and interest thereon shall at all times (including
after assignment pursuant to Section 10.04) be evidenced by one or more Notes
payable to such Lender (or its registered assigns).
Section 2.07    Prepayment of Loans
(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to the requirements of this Section.
(b)In the event of any partial reduction or termination of the Commitments, then
(i) at or prior to the date of such reduction or termination, the Administrative
Agent shall notify the Borrower and the Lenders of the Aggregate Credit
Exposures after giving effect thereto, and (ii) if such sum would exceed the
Aggregate Revolving Commitments after giving effect to such reduction or
termination, then the Borrower shall, on the date of such reduction or
termination, prepay Revolving Borrowings, and/or cash collateralize the Letter
of Credit Exposure, in an amount sufficient to eliminate such excess.
(c)Mandatory Prepayments.
(i)The Borrower shall immediately prepay the Loans, by an amount equal to the
excess, if any, of the aggregate outstanding principal balance of the Loans over
the Aggregate Revolving Commitments.
(ii)Simultaneously with each reduction or termination of the Revolving
Commitments, (1) in the event that the Aggregate Letter of Credit Commitments
shall


28







--------------------------------------------------------------------------------





exceed the Aggregate Revolving Commitments as so reduced or terminated, the
Aggregate Letter of Credit Commitments shall be automatically reduced, and/or
the Letter of Credit Exposure shall be cash collateralized, by an amount equal
to such excess, and (2) the Borrower shall prepay the Loans by an amount equal
to the excess, if any, of the aggregate outstanding principal balance of the
Loans over the Aggregate Revolving Commitments as so reduced or terminated.
(d)Simultaneously with each prepayment of a Loan, the Borrower shall, if and to
the extent required by Section 3.01(d), prepay all accrued interest on the
amount prepaid through the date of prepayment.
(e)The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone, which may be
given by the President of the Borrower, a Financial Officer or the Hawaiian
Electric Cash Manager (confirmed by facsimile transmission executed by the
President of the Borrower or a Financial Officer) of any prepayment under
Section 2.07(a) (i) in the case of prepayment of a Eurodollar Borrowing, not
later than 2:00 p.m., New York City time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing (other than a
Swingline Loan), not later than 2:00 p.m., New York City time, on the Business
Day of the prepayment or (iii) in the case of prepayment of a Swingline Loan,
not later than 1:00 p.m., New York City time, on the Business Day of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided, that if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments contemplated by
Section 2.05(c), then such notice of prepayment may also be conditional and may
be revoked if such notice of termination is revoked in accordance with
Section 2.05(c). Promptly following receipt of any such notice relating to a
prepayment of a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing under
Section 2.07(a) shall, be in an integral multiple of $1,000,000 and not less
than $1,000,000. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest if and to the extent required by Section 3.01.
Section 2.08    Payments Generally; Pro Rata Treatment; Sharing of Setoffs
(a)The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees, or of
amounts payable under Section 3.05, 3.06, 3.07 or 10.03, or otherwise) prior to
3:00 p.m., New York City time, on the date when due, in immediately available
funds, without setoff or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its office at 10 South Dearborn Street, Chicago, Illinois, 60603, or such other
office as to which the Administrative Agent may notify the other parties hereto,
except payments to be made directly to the Issuing Bank or the Swingline Lender
as expressly provided herein and except that payments pursuant to
Sections 3.03(b) (with respect to the fronting fee and other amounts payable to
the Issuing Bank), 3.03(c), 3.05, 3.06, 3.07, 3.08, 10.03 and 10.04 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. In the event
the Administrative Agent has not in fact made available to each Lender its share
of the applicable payment within one Business Day of the receipt thereof, then
the Administrative Agent agrees to pay to the applicable Lender forthwith on
demand its share of


29







--------------------------------------------------------------------------------





such payment with interest thereon for each day, from and including the second
Business Day after such payment was received by the Administrative Agent but
excluding the date of payment by the Administrative Agent, at the greater of the
Federal Funds Rate and a rate per annum determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment of accrued interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal of Loans, interest,
fees and commissions then due hereunder, such funds shall be applied (i) first,
towards payment of interest, fees and commissions then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest,
fees and commissions then due to such parties, and (ii) second, towards payment
of principal of Loans then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal of Loans then due to such
parties.
(c)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of, and accrued interest on, their respective Loans,
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.
(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the applicable Credit Parties hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to such Credit Parties the amount due. In such
event, if the Borrower has not in fact made such payment, then each such Credit
Party severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Credit Party with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate per annum determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(e)If any Credit Party shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), then the Administrative Agent may, in its
discretion (notwithstanding


30







--------------------------------------------------------------------------------





any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Credit Party to satisfy such Credit
Party’s obligations under such Section until all such unsatisfied obligations
are fully paid.
Section 2.09    Letter of Credit Sub-Facility
(a)Subject to the terms and conditions of this Agreement, the Issuing Bank
agrees, in reliance on the agreement of the other Lenders set forth in
Section 2.10, to issue standby or documentary letters of credit (the “Letters of
Credit”; each, individually, a “Letter of Credit”) during the Availability
Period for the account of the Borrower, provided that immediately after the
issuance of each Letter of Credit (i) the Letter of Credit Exposure of each
Lender (whether or not the conditions for drawing under any Letter of Credit
have or may be satisfied) would not exceed its Letter of Credit Commitment,
(ii) the Aggregate Credit Exposure would not exceed the Aggregate Revolving
Commitments and (iii) each Lender’s Revolving Credit Exposure would not exceed
such Lender’s Commitment. Notwithstanding the foregoing, the letters of credit
identified on Schedule 2.09 (the “Existing Letters of Credit”) shall be deemed
to be “Letters of Credit” issued on the Effective Date for all purposes of the
Loan Documents. Each Letter of Credit issued pursuant to this Section shall have
an expiration date which shall be not later than the earlier of (i) twelve
months after the date of issuance thereof and (ii) five Business Days before the
Commitment Termination Date referred to in clause (a) of the definition thereof,
provided that any Letter of Credit with a twelve-month tenor may provide for the
periodic and/or successive renewals or extensions thereof for additional
twelve-month periods not expiring after the date referred to in clause (ii)
above. No Letter of Credit shall be issued if the Administrative Agent, or the
Required Lenders by notice to the Administrative Agent no later than 1:00 P.M.
New York City time one Business Day prior to the requested date of issuance of
such Letter of Credit, shall have determined that any condition set forth in
Section 5.01 or 5.02 has not been satisfied. Notwithstanding anything herein to
the contrary, the Issuing Bank shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any OFAC Sanctions or (ii) in any manner that would
result in a violation of any OFAC Sanctions by any party to this Agreement.
(b)Each Letter of Credit shall be issued for the account of the Borrower in
support of an obligation of the Borrower or a Subsidiary in favor of a
beneficiary who has requested the issuance of such Letter of Credit as a
condition to a transaction entered into in connection with the Borrower’s or
such Subsidiary’s ordinary course of business. The Borrower shall give the
Administrative Agent a Letter of Credit Request for the issuance of each Letter
of Credit by 2:00 P.M. New York City time, two (2) Business Days prior to the
requested date of issuance. If requested by the Issuing Bank, each Letter of
Credit Request shall be accompanied by the Issuing Bank’s standard application
and agreement for standby letters of credit (each, a “Reimbursement Agreement”)
executed by the President of the Borrower or a Financial Officer, and shall
specify (i) the beneficiary of such Letter of Credit and the obligations of the
Borrower or such Subsidiary in respect of which such Letter of Credit is to be
issued, (ii) the Borrower’s proposal as to the conditions under which a drawing
may be made under such Letter of Credit and the documentation to be required in
respect thereof, (iii) the maximum amount to be available under such Letter of
Credit, and (iv) the requested dates of issuance and expiration. Upon receipt of
such Letter of Credit Request from the Borrower, the Administrative Agent shall
promptly notify the Issuing Bank and each other Lender thereof. Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Bank, with such provisions with respect to the conditions under which a drawing
may be made thereunder and the documentation required in


31







--------------------------------------------------------------------------------





respect of such drawing as the Issuing Bank shall reasonably require. Each
Letter of Credit shall be used solely for the purposes described therein. The
Issuing Bank shall, on the proposed date of issuance and subject to the terms
and conditions of the Reimbursement Agreement, if any, and to the other terms
and conditions of this Agreement, issue the requested Letter of Credit.
(c)Each payment by the Issuing Bank of a draft drawn under a Letter of Credit
shall give rise to an obligation on the part of the Borrower to reimburse the
Issuing Bank by 3:00 P.M. New York City time two Business Days after the date of
such payment together with interest on the amount of such payment from the date
such payment was made by the Issuing Bank; provided that, if the amount of the
draft drawn under such Letter of Credit is not less than $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.13 that such payment be financed with an
ABR Loan in an equivalent amount of such draft drawn under such Letter of Credit
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Loan.
Section 2.10    Letter of Credit Participation and Funding Commitments
(a)Each Lender hereby unconditionally, irrevocably and severally (and not
jointly) for itself only and without any notice to or the taking of any action
by such Lender, takes an undivided participating interest in the obligations of
the Issuing Bank under and in connection with each Letter of Credit in an amount
equal to such Lender’s Commitment Percentage of the amount of such Letter of
Credit. Each Lender shall be liable to the Issuing Bank for its Commitment
Percentage of the unreimbursed amount of any draft drawn and honored under each
Letter of Credit. Each Lender shall also be liable for an amount equal to the
product of its Commitment Percentage and any amounts paid by the Borrower that
are subsequently rescinded or avoided, or must otherwise be restored or
returned. Such liabilities shall be unconditional and without regard to the
occurrence of any Default or Event of Default or the compliance by the Borrower
with any of its obligations under the Loan Documents.
(b)The Issuing Bank will promptly notify the Administrative Agent, and the
Administrative Agent will promptly notify the Borrower and each Lender (which
notice shall be promptly confirmed in writing) of the date and the amount of any
draft presented under any Letter of Credit with respect to which full
reimbursement of payment is not made by the Borrower as provided in
Section 2.09(c), and forthwith upon receipt of such notice, such Lender (other
than the Issuing Bank in its capacity as a Lender) shall make available to the
Administrative Agent for the account of the Issuing Bank its Commitment
Percentage of the amount of such unreimbursed draft at the office of the
Administrative Agent specified in Section 10.01, in lawful money of the United
States and in immediately available funds, before 4:00 p.m., New York City time,
on the day such notice was given by the Administrative Agent, if the relevant
notice was given by the Administrative Agent at or prior to 1:00 p.m., New York
City time, on such day, and before 12:00 noon, New York City time, on the next
Business Day, if the relevant notice was given by the Administrative Agent after
1:00 p.m., New York City time, on such day. The Administrative Agent shall
distribute the payments made by each Lender (other than the Issuing Bank in its
capacity as a Lender) pursuant to the immediately preceding sentence to the
Issuing Bank promptly upon receipt thereof in like funds as received. In the
event the Administrative Agent has not in fact made available to the Issuing
Bank such payment within one Business Day of the receipt thereof, then the
Administrative Agent agrees to pay to the Issuing Bank forthwith on demand such
payment with interest thereon for each day, from and including the second
Business Day after such payment was received by the Administrative Agent but
excluding the date of payment by the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank


32







--------------------------------------------------------------------------------





compensation. Each Lender shall indemnify and hold harmless the Administrative
Agent and the Issuing Bank from and against any and all losses, liabilities
(including liabilities for penalties), actions, suits, judgments, demands, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses of counsel to the Issuing Bank as the issuer of the relevant Letter of
Credit) resulting from any failure on the part of such Lender to provide, or
from any delay in providing, the Administrative Agent with such Lender’s
Commitment Percentage of the amount of any payment made by the Issuing Bank
under a Letter of Credit in accordance with this subsection (b) (except in
respect of losses, liabilities or other obligations suffered by the Issuing Bank
resulting from the gross negligence or willful misconduct of the Issuing Bank).
If a Lender does not make available to the Administrative Agent when due such
Lender’s Commitment Percentage of any unreimbursed payment made by the Issuing
Bank under a Letter of Credit (other than payments made by the Issuing Bank by
reason of its gross negligence or willful misconduct), such Lender shall be
required to pay interest to the Administrative Agent for the account of the
Issuing Bank on such Lender’s Commitment Percentage of such payment at a rate of
interest per annum equal to the Federal Funds Rate for the first three days
after the due date of such payment until the date such payment is received by
the Administrative Agent and the Federal Funds Rate plus 2% thereafter.
(c)Whenever the Administrative Agent is reimbursed by the Borrower, for the
account of the Issuing Bank, for any payment under a Letter of Credit and such
payment relates to an amount previously paid by a Lender in respect of its
Commitment Percentage of the amount of such payment under such Letter of Credit,
the Administrative Agent (or the Issuing Bank, to the extent that the
Administrative Agent has paid the same to the Issuing Bank) will pay over such
payment to such Lender before 4:00 p.m., New York City time, on the day such
payment from the Borrower is received, if such payment is received at or prior
to 2:00 p.m., New York City time, on such day, or before 12:00 noon, New York
City time, on the next succeeding Business Day, if such payment from the
Borrower is received after 2:00 p.m., New York City time, on such day.
Section 2.11    Absolute Obligation With Respect to Letter of Credit Payments;
Cash Collateral; Replacement of Issuing Bank
(a)The Borrower’s obligation to reimburse the Administrative Agent for the
account of the Issuing Bank in respect of a Letter of Credit for each payment
under or in respect of such Letter of Credit shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment which the Borrower may have or have had against the
beneficiary of such Letter of Credit, the Administrative Agent, the Issuing
Bank, as issuer of such Letter of Credit, any Lender or any other Person,
including, without limitation, (i) any defense based on the failure of any
drawing to conform to the terms of such Letter of Credit, (ii) any drawing
document proving to be forged, fraudulent or invalid in any respect, (iii) the
legality, validity, regularity or enforceability of such Letter of Credit or
this Agreement, (iv) any payment by the Issuing Bank under a Letter of Credit
against presentment of a draft or other document that does not comply with the
terms of such Letter of Credit or (v) any other event or circumstance that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder; provided, that, with respect to any Letter of Credit, the foregoing
shall not relieve the Issuing Bank of any liability it may have to the Borrower
for any actual damages sustained by the Borrower arising from a wrongful payment
under such Letter of Credit made as a result of the Issuing Bank’s gross
negligence or willful misconduct.


33







--------------------------------------------------------------------------------







(b)If any Event of Default shall occur and be continuing, the Borrower shall
within one Business Day from the time it receives a demand therefor from the
Administrative Agent pursuant to Article 8, deposit in an account with the
Administrative Agent, for the benefit of the Lenders, an amount in cash equal to
one hundred percent (100%) of the Aggregate Letter of Credit Exposure as of such
date. Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the Reimbursement Obligations. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. The Administrative Agent shall invest such
deposits in Permitted Investments and interest or profits on such investments
shall accumulate in such account. The moneys in such account shall
(i) automatically be applied by the Administrative Agent to reimburse the
Issuing Bank for Reimbursement Obligations, and (ii) be held for the
satisfaction of the Reimbursement Obligations of the Borrower.
(c)(A) The Issuing Bank may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank, it being understood and agreed that such parties shall
not unreasonably delay or withhold their consent to any such agreement. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 3.03(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(B) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as the Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, the Issuing Bank shall be replaced in accordance with Section
2.11(c)(A) above.
Section 2.12    Defaulting Lenders
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.03(a);
(b)the Commitments and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment,
modification or waiver pursuant to Section 10.02); provided that, except as
otherwise provided in Section 10.02, (i) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender and (ii) any amendment or modification that
increases, or extends the maturity of, such Defaulting Lender’s Commitment or
reduces the principal amount of, or rate of


34







--------------------------------------------------------------------------------





interest on, any Loan made by such Defaulting Lender, shall require the consent
of such Defaulting Lender;
(c)if any Swingline Exposure or Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender then:
(i)all or any part of such Swingline Exposure and such Letter of Credit Exposure
(other than the portion of such Swingline Exposure referred to in clause (b) in
the definition of such term) shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent (x) the sum of all non-Defaulting Lenders’ Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and Letter of Credit Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 5.02 are satisfied at such time;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.11(b) for so long as such Letter of Credit Exposure is
outstanding;
(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.12(c), the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.03(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such Defaulting Lender’s Letter of Credit Exposure is
cash collateralized;
(iv)if the Letter of Credit Exposure of the non-Defaulting Lenders is
reallocated pursuant to this Section 2.12(c), then the fees payable to the
Lenders pursuant to Sections 3.03(a) and 3.03(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; or
(v)if any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.12(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all letter of credit fees payable under Section 3.03(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure shall be payable to the Issuing
Bank until such Letter of Credit Exposure is cash collateralized and/or
reallocated; and
(d)if and so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.12(c), and participating interests in any
such newly made Swingline Loan or newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.12(c)(i) (and Defaulting Lenders shall not participate therein).


35







--------------------------------------------------------------------------------





In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and Letter of Credit Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitments and on such
date such Lender shall purchase at par such of the Revolving Loans of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Revolving Loans in accordance with its Applicable
Percentage, and all cash collateral and accrued interest thereon held by the
Administrative Agent or the Issuing Bank shall be returned to the Borrower
forthwith.
Section 2.13    Swingline Loans (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans in Dollars to the Borrower from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $15,000,000, (ii) the Swingline Lender’s Revolving Credit Exposure
exceeding its Commitment or (iii) the sum of the total Revolving Credit
Exposures exceeding the Aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone, which notification may be given by the
President of the Borrower, a Financial Officer or the Hawaiian Electric Cash
Manager, not later than 1:00 p.m., New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan and shall be confirmed promptly by facsimile transmission to the
Administrative Agent signed by the President of the Borrower or a Financial
Officer. The Administrative Agent will promptly advise the Swingline Lender of
any such notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to an account of
the Borrower with the Administrative Agent designated for such purpose (or, in
the case of a Swingline Loan made to finance the reimbursement of a Letter of
Credit Disbursement as provided in Section 2.09(c), by remittance to the Issuing
Bank) by 3:00 p.m., New York City time, on the requested date of such Swingline
Loan.
(c)The Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of such notice from the Administrative Agent (and in any
event, if such notice is received by 12:00 noon, New York City time, on a
Business Day, no later than 5:00 p.m., New York City time, on such Business Day
and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation


36







--------------------------------------------------------------------------------





under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.04 with respect to Loans made by such
Lender (and Section 2.04 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.
(d)The Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 3.01(a). From
and after the effective date of any such replacement, (i) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.
(e)Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as a Swingline Lender at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Borrower and
the Lenders, in which case, such Swingline Lender shall be replaced in
accordance with Section 2.13(d) above.
Section 2.14. Extension of Commitment Termination Date.
(a)Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 90 days and not
later than 30 days prior to each anniversary of the date of this Agreement (each
such anniversary date, an “Extension Date”), request that each Lender extend
such Lender’s Commitment Termination Date to the date that is one year after the
Commitment Termination Date then in effect for such Lender (the “Existing
Commitment Termination Date”).
(b)Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is 15 days after the date on which the Administrative Agent
received the Borrower’s extension request (the “Lender Notice Date”), advise the
Administrative Agent whether or not such Lender agrees


37







--------------------------------------------------------------------------------





to such extension (each Lender that determines to so extend its Commitment
Termination Date, an “Extending Lender”). Each Lender that determines not to so
extend its Commitment Termination Date (a “Non-Extending Lender”) shall notify
the Administrative Agent of such fact promptly after such determination (but in
any event no later than the Lender Notice Date), and any Lender that does not so
advise the Administrative Agent on or before the Lender Notice Date shall be
deemed to be a Non-Extending Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree, and it is understood
and agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for extension of the Commitment Termination Date.
(c)Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date that is 15 days prior to the applicable Extension Date (or, if such date is
not a Business Day, on the next preceding Business Day).
(d)Additional Commitment Lenders. The Borrower shall have the right, but shall
not be obligated, on or before the applicable Commitment Termination Date for
any Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more financial
institutions that each qualify as an Eligible Assignee (each, an “Additional
Commitment Lender”) approved by the Administrative Agent in accordance with the
procedures provided in Section 3.08(b), each of which Additional Commitment
Lenders shall have entered into an Assignment and Acceptance (in accordance with
and subject to the restrictions contained in Section 10.04, with the Borrower or
replacement Lender obligated to pay any applicable processing or recordation
fee) with such Non-Extending Lender, pursuant to which such Additional
Commitment Lenders shall, effective on or before the applicable Commitment
Termination Date for such Non-Extending Lender, assume a Commitment (and, if any
such Additional Commitment Lender is already a Lender, its Commitment shall be
in addition to such Lender’s Commitment hereunder on such date). The
Administrative Agent may effect such amendments to this Agreement as are
reasonably necessary to provide for any such extensions with the consent of the
Borrower but without the consent of any other Lenders.
(e)Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed to extend their Commitment Termination Date and
the new or increased Commitments of any Additional Commitment Lenders is more
than 50% of the aggregate amount of the Commitments in effect immediately prior
to the applicable Extension Date, then, effective as of the applicable Extension
Date, the Commitment Termination Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date that is one year
after the Existing Commitment Termination Date (except that, if such date is not
a Business Day, such Commitment Termination Date as so extended shall be the
next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement and shall be
bound by the provisions of this Agreement as a Lender hereunder and shall have
the obligations of a Lender hereunder.
(f)Conditions to Effectiveness of Extension. Notwithstanding the foregoing, (x)
no more than two (2) extensions of the Commitment Termination Date shall be
permitted hereunder and (y) any extension of any Commitment Termination Date
pursuant to this Section 2.14 shall not be effective with respect to any
Extending Lender unless:
(i)no Default shall have occurred and be continuing on the applicable Extension
Date and immediately after giving effect thereto;


38







--------------------------------------------------------------------------------





(ii)the representations and warranties of the Borrower set forth in Article 4 of
this Agreement are true and correct in all material respects on and as of the
applicable Extension Date and after giving effect thereto, except to the extent
such representations and warranties relate to any earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; and
(iii)the Administrative Agent shall have received a certificate from the
Borrower signed by a Financial Officer of the Borrower (A) certifying the
accuracy of the foregoing clauses (i) and (ii) and (B) certifying and attaching
the resolutions adopted by the Borrower approving or consenting to such
extension.
(g)Commitment Termination Date for Non-Extending Lenders. On the Commitment
Termination Date of each Non-Extending Lender, (i) the Commitment of each
Non-Extending Lender shall automatically terminate and (ii) the Borrower shall
repay such Non-Extending Lender in accordance with Section 2.06 (and shall pay
to such Non-Extending Lender all of the other obligations owing to it under this
Agreement) and after giving effect thereto shall prepay any Revolving Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.06) to the extent necessary to keep outstanding Revolving Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the Revolving Credit Exposures (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).
(h)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.08 or Section 10.02 to the contrary.
ARTICLE 3.
INTEREST, FEES, YIELD PROTECTION, ETC.

Section 3.01    Interest
(a)ABR Loans (including each Swingline Loan) and unpaid Reimbursement
Obligations shall bear interest at the Alternate Base Rate plus the Applicable
Margin.
(b)Eurodollar Borrowings shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.
(c)Notwithstanding the foregoing, if any principal of and interest on any Loan
or Reimbursement Obligation or any fee or other amount payable by the Borrower
hereunder is not paid when due and after the expiration of any applicable grace
period, then all such amounts shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of principal of any Loan
or Reimbursement Obligation, 2% plus the rate otherwise applicable to such Loan
or Reimbursement Obligation as provided in the preceding paragraphs of this
Section, or (ii) in the case of any other amount, 2% plus the Alternate Base
Rate.
(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment (other than a prepayment of an ABR Loan before the end of the
Availability Period), and (iii) in the event of any conversion of any Eurodollar
Loan prior to the


39







--------------------------------------------------------------------------------





end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day) in the period in question. The applicable Alternate Base
Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative
Agent in accordance with the provisions of this Agreement, and such
determination shall be conclusive absent clearly demonstrable error.
Section 3.02    Interest Elections
(a)Any Borrowing on the Effective Date shall be of ABR Loans. Thereafter, each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably (subject to the provisions of
Section 2.12) among the Lenders holding the Loans comprising such Borrowing, and
the Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, which may be made by the
President of the Borrower, a Financial Officer or by the Hawaiian Electric Cash
Manager, by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable, except as otherwise
provided in Section 3.04, and shall be confirmed promptly by hand delivery or
facsimile transmission to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the President of the Borrower or a Financial Officer.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


40







--------------------------------------------------------------------------------





(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period, such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued beyond the current Interest Period as
a Eurodollar Borrowing, and (ii) unless repaid, each Eurodollar Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
Section 3.03    Fees
(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, a commitment fee, which shall accrue at a rate per annum equal to
the Applicable Margin on the average daily amount of the unused Revolving
Commitment of such Lender during the period from and including the date on which
this Agreement shall have become effective in accordance with Section 10.06 to
but excluding the date on which such Revolving Commitment terminates. For
purposes of calculating the commitment fee, Swingline Exposure shall not be
considered usage of the Revolving Commitment of any Lender. Accrued commitment
fees shall be payable in arrears on the first Business Day of January, April,
July and October of each year and on the Commitment Termination Date, commencing
on the first such date to occur after the date hereof.
(b)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a fee (the “Letter of Credit Fee”) with respect to each Letter of
Credit, payable quarterly in arrears during the period from and including the
date of issuance thereof to and including the expiration or cancellation date
thereof (a) on the first Business Day of each January, April, July and October
of each year, (b) upon such expiration or cancellation date and (c) on the
Commitment Termination Date, at a rate per annum equal to the Applicable Margin
on Eurodollar Borrowings on the average daily amount of the Letter of Credit
Exposure (excluding any portion thereof attributable to unreimbursed
Reimbursement Obligations). The Borrower also agrees to pay to the Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the Letter of Credit Exposure (excluding
any portion thereof attributable to unreimbursed Reimbursement Obligations)
attributable to Letters of Credit issued by the Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any
Letter of Credit Exposure, payable quarterly in arrears on the first Business
Day of January, April, July and October of each year, as well as the Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of


41







--------------------------------------------------------------------------------





drawings thereunder. The Letter of Credit Fee and the fronting fees described
above shall be calculated for the actual number of days elapsed (including the
first day but excluding the last day) during the period in question on the basis
of a year of 365 or 366 days, as applicable.
(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees and other amounts payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.
(d)All commitment fees shall be computed on the basis of a year of 365 or 366
days, as applicable, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day) during the period in
question.
(e)All fees and other amounts payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders. Fees and other amounts paid shall
not be refundable under any circumstances other than clearly demonstrable error.
Section 3.04    Alternate Rate of Interest
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(a)the Administrative Agent determines (which determination shall be conclusive
and binding absent clearly demonstrable error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or
(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing. Notwithstanding the foregoing,
if the Borrower shall have submitted a Borrowing Request with respect to a
Eurodollar Borrowing and the Administrative Agent shall have notified the
Borrower in accordance with the preceding sentence that such Borrowing will be
made as an ABR Borrowing, the Borrower shall have the right, prior to the time
by which it would have had to submit a Borrowing Request for an ABR Borrowing to
be made on the same date, to withdraw such Borrowing Request.
Section 3.05    Increased Costs; Illegality
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended


42







--------------------------------------------------------------------------------





by, any Credit Party (except any such reserve requirement reflected in the
Adjusted LIBO Rate);
(ii)impose on any Credit Party or the London interbank market any other
condition affecting this Agreement, any Eurodollar Loans made by such Credit
Party or any participation therein; or
(iii)subject the Administrative Agent or any Credit Party to any Taxes (other
than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Credit Party of making, continuing, converting into
or maintaining any Loan hereunder (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by the
Administrative Agent or such Credit Party hereunder (whether of principal,
interest or otherwise), then the Borrower will, upon request by the
Administrative Agent or such Credit Party, pay to the Administrative Agent or
such Credit Party such additional amount or amounts as will compensate the
Administrative Agent or such Credit Party for such additional costs incurred or
reduction suffered.
(b)If any Credit Party determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Credit Party’s capital or on the capital of such Credit Party’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Credit Party to a level below that which such Credit Party or such Credit
Party’s holding company could have achieved but for such Change in Law (taking
into consideration such Credit Party’s policies and the policies of such Credit
Party’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Credit Party such additional
amount or amounts as will compensate such Credit Party or such Credit Party’s
holding company for any such reduction suffered.
(c)A certificate of a Credit Party setting forth the amount or amounts necessary
to compensate such Credit Party or its holding company, as applicable, as
specified in paragraph (a) or (b) of this Section including reasonably detailed
supporting information shall be delivered to the Borrower and shall be binding
on the Borrower absent clearly demonstrable error, it being understood that the
Borrower’s obligations payable to any Credit Party pursuant to this clause (c)
will be reasonably determined by such Credit Party (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of such Credit Party under agreements having
provisions similar to this Section 3.05 after consideration of such factors as
such Credit Party then reasonably determines to be relevant). The Borrower shall
pay such Credit Party the amount shown as due on any such certificate within
30 days after receipt thereof unless the Borrower is asserting in good faith
that there is clearly demonstrable error in such certificate.
(d)Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Credit Party pursuant to this Section for any increased
costs or reductions incurred more than 90 days prior to the date that such
Credit Party notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Credit Party’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is


43







--------------------------------------------------------------------------------





retroactive, then the 90 day period referred to above shall be extended to
include the period of retroactive effect thereof but not to exceed a period of
365 days.
(e)Notwithstanding any other provision of this Agreement, if, after the date of
this Agreement, any Change in Law shall make it unlawful for any Lender to make
or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
(i)such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar Borrowing or
to continue a Eurodollar Borrowing, as applicable, for an additional Interest
Period shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as applicable), unless such
declaration shall be subsequently withdrawn; and
(ii)such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.
In the event any Lender shall exercise its rights under (i) or (ii) of this
paragraph, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans, as applicable. For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.
Section 3.06    Break Funding Payments
In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, or (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be binding on the Borrower
absent clearly demonstrable error. The Borrower shall pay such


44







--------------------------------------------------------------------------------





Lender the amount shown as due on any such certificate within 15 days after
receipt thereof unless there is clearly demonstrable error in any such
certificate.
Section 3.07    Taxes
(a)Except as required by applicable law, any and all payments by or on account
of any obligation of the Borrower hereunder and under any other Loan Document
shall be made free and clear of and without deduction for any Taxes, provided
that, if the Withholding Agent is required by applicable law (as determined in
the good faith discretion of the applicable Withholding Agent) to deduct or
withhold any Taxes from such payments, then the applicable Withholding Agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)In addition (but without duplication) the Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.
(c)The Borrower shall indemnify each Credit Party, within 30 days after written
demand therefor, for the full amount of any Indemnified Taxes paid by such
Credit Party on or with respect to any payment by or on account of any
obligation of the Borrower under the Loan Documents (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and, unless caused by the gross negligence or willful misconduct of such Credit
Party, any penalties, interest and reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Credit Party, or by the Administrative Agent on its own behalf or
on behalf of a Credit Party, including, if available, reasonably detailed
supporting information, shall be delivered to and be binding on the Borrower
absent clearly demonstrable error. If any Credit Party receives a refund in
respect of any Indemnified Taxes for which such Credit Party has received
payment from the Borrower hereunder, it shall promptly notify the Borrower of
such refund and shall promptly upon receipt repay such refund to the Borrower,
net of all out-of-pocket expenses of such Credit Party and without interest
(other than interest paid by the relevant Governmental Authority, if
applicable); provided that the Borrower, upon the request of such Credit Party,
agrees to return such refund (plus penalties, interest or other charges) to such
Credit Party in the event such Credit Party is required to repay such refund.
Nothing contained in this Section shall prohibit the Borrower from contesting or
seeking a refund of any Indemnified Taxes after payment thereof has been made in
accordance with this Section and each Credit Party shall take such steps as the
Borrower shall reasonably request to assist the Borrower in contesting or
seeking a refund of any Indemnified Taxes. Notwithstanding anything to the
contrary in this paragraph (c), in no event will any Credit Party be required to
pay any amount to the Borrower pursuant to this paragraph (c) the payment of
which would place such Credit Party in a less favorable net after-Tax position
than such Credit Party would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This Section shall not be construed to require any
Credit Party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to either the Borrower or any
other Person.


45







--------------------------------------------------------------------------------





(d)As soon as practicable after any payment of Indemnified Taxes by the Borrower
to a Governmental Authority, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)Each Credit Party shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Credit Party (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Credit Party’s failure to comply with the provisions of Section 10.04(g)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Credit Party, in each case, that are payable or paid
by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Credit Party by the Administrative Agent shall be
conclusive absent manifest error. Each Credit Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Credit Party under any Loan Document or otherwise payable by the
Administrative Agent to the Credit Party from any other source against any
amount due to the Administrative Agent under this paragraph (e).
(f)(i) Any Credit Party that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Credit Party, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Credit Party is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.07(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Credit Party’s reasonable judgment such completion, execution
or submission would subject such Credit Party to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
such Credit Party.
(ii)Without limiting the generality of the foregoing,
(A) any Credit Party that is a “United States” Person under the Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Credit Party becomes a Credit Party under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an executed IRS Form W-9 certifying that such Credit
Party is exempt from U.S. federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Credit Party under this


46







--------------------------------------------------------------------------------





Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2) an executed IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) an executed IRS Form W-8BEN or IRS
Form W-8BEN-E; or
(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Credit Party under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(D) if a payment made to a Credit Party under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Credit Party were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Credit Party shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Credit Party has complied with such Credit Party’s obligations under FATCA or to
determine the amount to deduct and withhold from such


47







--------------------------------------------------------------------------------





payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Credit Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)For purposes of this Section 3.07, the terms “Lender” and “Credit Party” both
include the Issuing Bank.


Section 3.08    Mitigation Obligations; Replacement of Lenders
(a)If any Lender requests compensation under Section 3.05, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.07, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans (or any participation therein) hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.05 or 3.07, as applicable, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)If any Lender requests compensation under Section 3.05, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.07, or if any
Lender becomes a Defaulting Lender, or if any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination that under Section 10.02
requires the consent of all the Lenders and with respect to which the Required
Lenders shall have granted their consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender, the Issuing Bank, the Swingline
Lender and the Administrative Agent, require such Lender to assign, and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement and each other Loan Document to an Eligible Assignee that shall
assume such obligations; provided that (i) the Borrower shall have received the
prior written consents of the Issuing Bank, the Swingline Lender and the
Administrative Agent, which consents shall not unreasonably be delayed or
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.05 or payments required
to be made pursuant to Section 3.07, such assignment will result in a reduction
in such compensation or payments and (iv) in the case of any such assignment
resulting from the failure to provide a consent, the assignee shall have given
such consent and, as a result of such assignment and any contemporaneous
assignments and consents, the applicable amendment, waiver, discharge or
termination can be effected. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES



48







--------------------------------------------------------------------------------







The Borrower represents and warrants to the Credit Parties that:
Section 4.01    Organization; Powers
The Borrower and each of its Significant Subsidiaries (other than American
Savings Bank, F.S.B.) is duly and validly organized and existing in good
standing under the laws of its jurisdiction of organization, formation or
charter (it being understood that Hawaiian Electric was originally organized
under the laws of the Kingdom of Hawaii, Hawaii Electric Light Company, Inc. was
originally organized under the laws of the Republic of Hawaii and Maui Electric
Company, Limited was originally organized under the laws of the Territory of
Hawaii) and is in good standing and duly licensed or qualified to transact
business in each other jurisdiction where failure to so qualify would have a
Material Adverse Effect. American Savings Bank, F.S.B. is chartered under the
laws of the United States of America to transact the business of a federal
savings bank and its charter is in full force and effect. The Borrower has full
power to execute, deliver and perform this Agreement and the Notes and to borrow
hereunder. The Borrower’s execution and performance of this Agreement and the
Notes, and each borrowing hereunder have been duly authorized by all necessary
corporate action and do not and, as of the time of each borrowing will not,
violate any provision of law or of its articles of incorporation or bylaws, or
result in the breach of or constitute a default under or require any consent
under any indenture or other material agreement or material instrument to which
the Borrower is a party or by which the Borrower or its property is bound or
affected.
Section 4.02    Authorization; Enforceability
Each Loan Document has been (or, at the time executed by the Borrower, will have
been) duly executed and delivered by the Borrower and constitutes (or at such
time will constitute) a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section 4.03    Governmental Approvals; No Conflicts
All consents or approvals of any state or federal agency or authority, if any,
required in order to permit the Borrower to enter into this Agreement and to
borrow hereunder, have been obtained and remain in full force and effect and the
Transactions (a) do not require any other consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Significant Subsidiaries
or any applicable order, rule or regulation of any Governmental Authority,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon the Borrower or any of its
Significant Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Significant
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Significant Subsidiaries.
Section 4.04    Financial Condition; No Material Adverse Effect
(a)The Current SEC Reports include (in clause (a) of the definition thereof) the
consolidated balance sheets of the Borrower and its Subsidiaries as of the last
day of the fiscal year ended December 31, 2016, and the related consolidated
statements of income, retained earnings and cash flows (or changes in financial
position, as the case may be) for such fiscal year,


49







--------------------------------------------------------------------------------





which consolidated financial statements for fiscal year ended December 31, 2016
have been audited by PricewaterhouseCoopers LLP, an independent registered
public accounting firm. Such financial statements present fairly, in all
material respects, the financial position of the Borrower and its Subsidiaries
as of the respective dates of such balance sheets and results of their
operations and cash flows (or changes in financial position) for the periods
covered by such statements of income, retained earnings and cash flows (or
changes in financial position), in accordance with GAAP.
(b)As of the Effective Date, except as set forth in the Current SEC Reports,
since December 31, 2016, there has been no change or development that has had or
would reasonably be expected to have a Material Adverse Effect.
Section 4.05    Properties
(a)Each of the Borrower and its Significant Subsidiaries has good title to, or
valid license or leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere in any material respect with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
(b)Each of the Borrower and its Significant Subsidiaries owns, or is entitled to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and, to the knowledge of the Borrower, the
use thereof by the Borrower and its Significant Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
Section 4.06    Litigation and Environmental Matters
(a)Except as heretofore disclosed to the Administrative Agent and the Lenders in
the financial statements and accompanying notes referenced in Section 4.04(a) or
in the Current SEC Reports, as of the Effective Date there are no suits or
proceedings pending, or to the knowledge of the Borrower threatened, against or
affecting the Borrower or any of its Significant Subsidiaries which have had or
could reasonably be expected to have a Material Adverse Effect.
(b)Since the date of this Agreement, except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Significant Subsidiaries (i) have failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) have become subject
to any Environmental Liability, or (iii) have received notice of any claim with
respect to any Environmental Liability.
Section 4.07    Compliance with Laws and Agreements
The Borrower and each of its Significant Subsidiaries is in compliance in all
material respects with all laws, regulations and order of any Governmental
Authority applicable to it or its property and all indentures and material
agreements binding upon the Borrower or its Significant Subsidiaries, except
(a) as disclosed in the Disclosed Matters and (b) where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.


50







--------------------------------------------------------------------------------





  
Section 4.08    Regulated Entities
The Borrower is not an “investment company” nor is it “controlled” by an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.
Section 4.09    Taxes
The Borrower has timely filed (or validly extended) or caused to be filed (or
validly extended) all material tax returns and reports required to have been
filed and has paid or caused to be paid all taxes required to have been paid by
it, except (a) taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower has set aside on its books, to the extent
required by GAAP, adequate reserves or (b) to the extent that the failure to do
so would not reasonably be expected to have a Material Adverse Effect.
Section 4.10    ERISA
No ERISA Event has occurred that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.
Section 4.11    Disclosure
To the knowledge of the Borrower, the financial statements referred to in
Section 4.04(a) do not, nor does this Agreement, nor any written statement
furnished by the Borrower to the Administrative Agent or the Lenders pursuant to
or in connection with this Agreement (including the June 13, 2017 “Lenders’
Presentation” prepared in connection with the confidential information
memorandum for the primary market syndication of this Agreement, other than the
Section contained therein and entitled “Transaction Overview”), when taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein or herein not
misleading in light of the circumstances under which it was made; provided, that
the foregoing is hereby qualified to the extent of any projections or other
“forward-looking statements”, which include statements that are predictive in
nature, depend upon or refer to future events or conditions, and usually include
words such as “expects,” “anticipates,” “intends,” “plans,” “believes,”
“predicts,” “estimates” or similar expressions; and provided, further, that any
statements concerning future financial performance, ongoing business strategies
or prospects or possible future actions are also forward-looking statements; it
being expressly understood and agreed that (i) forward-looking statements are
based on current expectations and projections about future events and are
subject to risks, uncertainties and the accuracy of assumptions concerning the
Borrower and its Subsidiaries or Affiliates, the performance of the industries
in which they do business and economic and market factors, among other things,
and (ii) such forward-looking statements are not guarantees of future
performance. As of the Effective Date, there is no fact known to the Borrower
which has had or would reasonably be expected to have a Material Adverse Effect
which has not been disclosed herein or in the Current SEC Reports.
Section 4.12    Subsidiaries
Schedule 4.12 sets forth the name of, and the ownership interest of the Borrower
in, each Subsidiary, as of the Effective Date.


51







--------------------------------------------------------------------------------





  
Section 4.13    Federal Reserve Regulations
(a)After the application of the proceeds of any Loan, not more than 25% of the
value of the assets of the Borrower will consist of or be represented by Margin
Stock.
(b)No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X.
Section 4.14    Rankings
The obligations of the Borrower to the Lenders under this Agreement and the
other Loan Documents will rank senior to, or pari passu with, other unsecured
Indebtedness of the Borrower.
Section 4.15    Solvency
Immediately after the consummation of the Transactions and after the incurrence
of any Borrowing or the issuance of any Letter of Credit, the Borrower and its
Subsidiaries taken as a whole are not and will not be Insolvent.
Section 4.16    Anti-Corruption Laws and Sanctions
For purposes of this Section 4.16, “knowledge” as to the Borrower means the
actual knowledge of the President, CEO, any Executive Vice President, General
Counsel (or other chief legal officer) or Financial Officer of the Borrower. The
Borrower and/or its Significant Subsidiaries have implemented and maintain in
effect policies and/or procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and to ensure compliance by the Borrower and its
Subsidiaries and the respective officers and employees of the Borrower and its
Subsidiaries with applicable OFAC Sanctions. The Borrower and its Subsidiaries,
and to the knowledge of the Borrower, their respective officers, employees,
directors and agents, are in compliance with Anti-Corruption Laws and OFAC
Sanctions in all material respects. The Borrower and its Subsidiaries are in
compliance with applicable U.S. Department of State Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or to the knowledge of the
Borrower, any of their respective directors, officers or employees, or (b)  to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds by the Borrower or its Subsidiaries will violate Anti-Corruption
Laws or applicable Sanctions.
Section 4.17    EEA Financial Institutions.
The Borrower is not an EEA Financial Institution.
ARTICLE 5.
CONDITIONS

Section 5.01    Effective Date
The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied or waived in accordance with
Section 10.02 (it being understood and agreed that any of the following
instruments, agreements, certificates, opinions, or other documents may be
delivered or furnished by delivering or furnishing a facsimile transmission or
other electronic image thereof followed by the delivery of an original or an
originally executed counterpart thereof):


52







--------------------------------------------------------------------------------





 
(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such
party, or (ii) written evidence satisfactory to the Administrative Agent that
such party has signed a counterpart of this Agreement.
(b)The Administrative Agent shall have received a Note for each Lender signed on
behalf of the Borrower.
(c)The Administrative Agent shall have received a favorable written opinion
(addressed to the Credit Parties and dated the Effective Date) from
(i) Pillsbury Winthrop Shaw Pittman LLP substantially in the form of Exhibit B-1
and (ii)  Kurt K. Murao, Esq., Vice President - Legal & Administration and
Corporate Secretary of the Borrower, substantially in the form of Exhibit B-2,
in each case covering such other matters relating to the Borrower, the Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request. The Borrower hereby requests such counsels to deliver such opinions.
(d)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Loan Documents
or the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(e)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President of the Borrower or a Financial
Officer, confirming compliance, as of the Effective Date, with the conditions
set forth in Section 5.02.
(f)The Administrative Agent shall have received payment of all fees required to
be paid, and all reasonably incurred and duly documented expenses which are
otherwise required to be reimbursed, in each case for which invoices with
appropriate supporting documentation have been presented at least two
(2) Business Days prior to the Effective Date.
(g)The Administrative Agent shall have received evidence reasonably satisfactory
to it that all material governmental and third party approvals necessary or, in
the discretion of the Administrative Agent, advisable in connection with the
Transactions shall have been obtained and be in full force and effect (it being
understood and agreed that, as related to the increase of the Revolving
Commitment contemplated by Section 2.05(d), the foregoing approvals may not have
been applied for, and/or may not have been received, on or as of the Effective
Date).
The Administrative Agent shall notify the Borrower and the Credit Parties of the
Effective Date, and such notice shall be conclusive and binding.
Section 5.02    Each Credit Event
The obligation of each Lender to make a Loan on the occasion of any Borrowing
and of the Issuing Bank to issue any Letter of Credit is subject to the
satisfaction of the following conditions:
(a)The representations and warranties of the Borrower set forth in Article 4 of
this Agreement (other than the representations and warranties in
Sections 4.04(b) and 4.06 of this Agreement) shall be true and correct in all
material respects on and as of the date of such Borrowing or issuance of such
Letter of Credit, except to the extent such representations and


53







--------------------------------------------------------------------------------





warranties relate to any earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date.
(b)At the time of and immediately after giving effect to such Borrowing or
issuance of such Letter of Credit, no Default shall have occurred and be
continuing.
(c)No Material Subsidiary Indebtedness Event shall have occurred and be
continuing.
Each request for a Loan or issuance of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in paragraphs (a), (b) and (c) of this Section.
ARTICLE 6.
AFFIRMATIVE COVENANTS

Until the Commitments and all Letters of Credit shall have expired or been
terminated, in each case, without any pending draw, and the principal of and
interest on all Loans, all Reimbursement Obligations and all fees and other
amounts (other than contingent liability obligations) payable under the Loan
Documents shall have been paid in full, the Borrower covenants and agrees with
the Lenders that:
Section 6.01    Financial Statements and Other Information
The Borrower will furnish to the Administrative Agent sufficient copies for each
Lender of the following (it being agreed that the obligation of the Borrower to
furnish the financial statements, reports, information and documents referred to
below (other than the certificate referred to in clause (c) below) may be
satisfied by the Borrower’s delivery to, or filing such statements, reports,
information and documents with, the SEC via the EDGAR filing system (or any
successor system thereto)):
(a)within 120 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations, cash
flows and retained earnings as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by Deloitte & Touche LLP or other independent registered public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, cash flows and retained earnings as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of the President of the Borrower or a
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of the President of the Borrower or of a Financial
Officer (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is


54







--------------------------------------------------------------------------------





continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 7.05, and (iii) stating
whether any material change in GAAP or in the application thereof has occurred
since the later to occur of (x) the date of the audited financial statements
referred to in Section 4.04 and (y) the date of the last certificate furnished
pursuant to this Section 6.01(c), and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)promptly after the same become publicly available, and as the Administrative
Agent or any Lender may reasonably request, copies of all periodic and other
reports, proxy statements and other materials filed under the Securities
Exchange Act of 1934 or any successor statute by the Borrower or any Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange, or distributed
by the Borrower to its shareholders generally, as the case may be, as the
Administrative Agent or any Lender may reasonably request;
(e)promptly after the same becomes publicly available, notice of any change in
the Borrower’s Issuer Ratings, which notice may be satisfied if the information
is included in the Disclosed Matters; and
(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may reasonably request, provided that the
Borrower shall not be required to furnish information relating to American
Savings Bank, F.S.B. if such disclosure may, in the Borrower’s reasonable
judgment, compromise or adversely affect American Savings Bank, F.S.B.’s
competitive position in relation to the Administrative Agent and the Lenders.
Section 6.02    Notices of Material Events
The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following (provided, however, that the obligation of the
Borrower to provide such notice shall be deemed satisfied if the same is
promptly included in the Disclosed Matters):
(a)the occurrence of any Default;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Significant Subsidiary (other than actions, suits or proceedings in the ordinary
course of business or before the Public Utilities Commission or tax audits) that
would reasonably be expected to result in a Material Adverse Effect;
(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Significant Subsidiaries in an aggregate
amount exceeding 25% of the projected benefit obligations under all Plans.
(d)any other material event that is required to be disclosed by the Borrower on
Form 8K to the SEC.


55







--------------------------------------------------------------------------------





  
At the request of the Administrative Agent, a Financial Officer or other
executive officer of the Borrower will provide a statement setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 6.03    Existence; Conduct of Business
The Borrower will do or cause to be done, and will cause each of its Significant
Subsidiaries to do or cause to be done, all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.02 or any
merger or consolidation of a Significant Subsidiary into the Borrower or another
Significant Subsidiary of the Borrower or the transfer of assets by any
Significant Subsidiary to the Borrower or another Significant Subsidiary of the
Borrower followed by the liquidation of dissolution of such Significant
Subsidiary.
Section 6.04    Payment of Obligations
The Borrower will pay its obligations, including its Tax liabilities, that, if
not paid, would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) if required by GAAP, the Borrower has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.
Section 6.05    Maintenance of Properties; Insurance
(a)The Borrower will keep and maintain, and will cause each of its Significant
Subsidiaries to keep and maintain, all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
provided, however, that nothing shall prevent the Borrower or a Significant
Subsidiary, as appropriate, from discontinuing the operation or maintenance of
any property if such discontinuance is, in the judgment of the Borrower or such
Significant Subsidiary, desirable in the conduct of the business of the Borrower
or such Significant Subsidiary.
(b)The Borrower will maintain, or cause to be maintained, and will cause each of
its Significant Subsidiaries to maintain, or cause to be maintained, with
reputable insurance companies, so long as such insurance is available on
commercially reasonable terms (including appropriate deductibles,
self-insurance, exclusions and limitations), insurance in such amounts and
against such risks as the Borrower and its Significant Subsidiaries have
customarily maintained.
Section 6.06    Books and Records; Inspection Rights
The Borrower will maintain and cause each of its Significant Subsidiaries to
maintain, accurate and proper accounting records and books in accordance with
GAAP, and provide the Administrative Agent and the Lenders, subject to the
provisions of Section 10.12, with access to such books and accounting records at
the request of the Administrative Agent and the Lenders made for a legitimate
business purpose related to the Transactions during the Borrower’s normal
business hours and to discuss its affairs, finances and condition with its
Financial Officers, all at such reasonable times with reasonable advance notice
and as often as reasonably requested; provided, however, that the Borrower shall
not be required to disclose to the Administrative Agent, the Issuing Bank, or
any Lender information relating to


56







--------------------------------------------------------------------------------





American Savings Bank, F.S.B. if such disclosure may, in the Borrower’s
reasonable judgment, compromise or adversely affect American Savings Bank,
F.S.B.’s competitive position in relation to the Administrative Agent, the
Issuing Bank, or any Lender.
Section 6.07    Compliance with Laws
The Borrower will comply, and will cause each of its Significant Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders of any Governmental Authority, a breach of which would reasonably be
expected to have a Material Adverse Effect, except where contested in good faith
and, if applicable, by proper proceedings. The Borrower will, and/or will cause
each of its Significant Subsidiaries to, maintain in effect and enforce policies
and/or procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable OFAC Sanctions.
Section 6.08    Use of Proceeds
The Borrower will use the proceeds of the Loans only for lawful purposes of the
Borrower and its Subsidiaries not inconsistent with or limited by the terms
hereof, including, without limitation, to provide liquidity back-up for the
issuance of commercial paper, loans to Subsidiaries, working capital and general
corporate purposes of the Borrower, all to the extent the Borrower is legally
permitted to use such proceeds for such purposes. No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of any of
the regulations of the Board, including Regulations T, U and X. The Borrower
will not request any Borrowing or Letter of Credit, and the Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
ARTICLE 7.
NEGATIVE COVENANTS

Until the Commitments and all Letters of Credit shall have expired or been
terminated, in each case, without any pending draw, and the principal of and
interest on all Loans, all Reimbursement Obligations and all fees and other
amounts (other than contingent liability obligations) payable under the Loan
Documents shall have been paid in full, or unless the Required Lenders otherwise
consent in writing, the Borrower covenants and agrees with the Lenders that:
Section 7.01    Liens
The Borrower will not incur, create, assume or permit to exist any Lien on the
capital stock of or other ownership interests in Hawaiian Electric Company,
Inc., American Savings Bank, F.S.B. or any other Significant Subsidiary or any
Lien on any of its other assets, now or hereafter owned, without effectively
providing concurrently therewith to equally and ratably secure the obligations
of Borrower under this Agreement, except:
(a)Liens securing the payment of Indebtedness of the Borrower to a state,
territory or possession of the United States or any political subdivision
thereof issued in a transaction in which such state, territory, possession or
political subdivision issued obligations the interest on which is excludable
from gross income by the holders thereof pursuant to the provisions of


57







--------------------------------------------------------------------------------





Section 103 of the Code (or similar provisions), as in effect at the time of the
issuance of such obligations, and Indebtedness to the issuer of a letter of
credit or a letter of guaranty to support any such obligations to the extent the
Borrower or any Subsidiary is required to reimburse such issuer for drawings
under such letter of credit or letter of guaranty with respect to the principal
of or interest on such obligations;
(b)deposits under workmen’s compensation, unemployment insurance and social
security laws, or to secure the performance of bids, tenders, contracts (other
than for the repayment of borrowed money), leases, statutory obligations, surety
or appeal bonds, or indemnity, performance or other similar bonds, in the
ordinary course of business;
(c)Liens imposed by law, such as carriers’, warehousemen’s or mechanics’ liens,
incurred in good faith in the ordinary course of business and securing
obligations that are not yet due or that are being contested in good faith by
appropriate proceedings, and Liens arising out of judgments or awards not
exceeding $50,000,000 in the aggregate with respect to which appeals are being
prosecuted, execution pending such appeals having been effectively stayed;
(d)the right reserved to, or vested in, any municipality or public authority by
the terms of any right, power, franchise, grant, license, or permit, or by any
provision of law, to purchase or recapture or designate a purchaser of any
property;
(e)any Lien securing a tax, assessment or other governmental charge or levy or
the claim of a materialman, mechanic, carrier, warehouseman or landlord for
labor, materials, supplies or rentals incurred in the ordinary course of
business;
(f)any Lien existing on (i) any property or asset at the time such property or
asset is acquired by the Borrower (including acquisition by merger or
consolidation), but only if and so long as (1) such Lien was not created in
contemplation of such property or asset being acquired, (2) such Lien is and
will remain confined to the property or asset subject to it at the time such
property or asset is acquired and to improvements thereafter erected on or
attached to such property or asset or any property or asset acquired in
substitution or replacement thereof and (3) such Lien secures only the
obligation secured thereby at the time such property or asset is acquired;
(g)any Lien in existence on the Effective Date to the extent set forth on
Schedule 7.01, but only, in the case of each such Lien, to the extent it secures
an obligation outstanding on the Effective Date to the extent set forth on such
Schedule, and extensions, renewals and refinancings of such obligations that do
not increase the outstanding principal amount thereof (other than for accrued
interest and transactional fees and expenses of such extension, renewal or
refinancing);
(h)any Lien securing Purchase Money Indebtedness, or to secure payment of all or
any part of the cost of construction of improvements as they are incurred or
within 270 days thereafter, but only if, in the case of each such Lien, (i) such
Lien shall at all times be confined solely to the property or asset the purchase
price of which was financed through the incurrence of the Purchase Money
Indebtedness secured by such Lien and to improvements thereafter erected on or
attached to such property or asset or any property or asset acquired in
substitution or replacement thereof and (ii) such Lien attached to such property
or asset within 270 days of the acquisition or improvement of such property or
asset;


58







--------------------------------------------------------------------------------





(i)easements, reservations, rights-of-way, restrictions, survey exceptions and
other similar encumbrances as to real property which customarily exist on
properties of corporations engaged in similar activities and similarly situated
and which do not materially interfere with the conduct of the business of the
Borrower or any Significant Subsidiary conducted at the property subject
thereto;
(j)licenses, leases and subleases of property owned or leased by the Borrower or
any Significant Subsidiary not interfering with the ordinary conduct of the
business of the Borrower and the Significant Subsidiaries;
(k)Liens securing obligations, neither assumed by the Borrower or any
Significant Subsidiary nor on account of which the Borrower or any Significant
Subsidiary customarily pays interest, upon real estate or under which the
Borrower or any Significant Subsidiary has a right-of-way, easement, franchise
or other servitude or of which the Borrower or any Significant Subsidiary is the
lessee of the whole thereof or any interest therein for the purpose of locating
transmission and distribution lines and related support structures, pipe lines,
substations, measuring stations, tanks, pumping or delivery equipment or similar
equipment;
(l)Liens arising by virtue of any statutory or common law or contractual
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a depository institution;
(m)any Lien constituting a renewal, extension or replacement of a Lien permitted
under clause (f), (g) or (h) of this Section 7.01, but only if (i) at the time
such Lien is granted and immediately after giving effect thereto, no Default or
Event of Default would exist and be continuing, (ii) such Lien is limited to all
or a part of the property or asset that was subject to the Lien so renewed,
extended or replaced and to improvements thereafter erected on or attached to
such property or asset or any property or asset acquired in substitution or
replacement thereof, (iii) the principal amount of the obligations secured by
such Lien does not exceed the principal amount of the obligations secured by the
Lien so renewed, extended or replaced, together with reasonable out-of-pocket
expenses and accrued interest with respect to the obligations so renewed,
extended or replaced, and (iv) the obligations secured by such Lien bear
interest at a rate per annum not exceeding the rate borne by the obligations
secured by the Lien so renewed, extended or replaced except for any increase
that, in the reasonable opinion of the Borrower, is commercially reasonable at
the time of such increase;
(n)Liens securing Indebtedness or other obligations of the Borrower or any
Significant Subsidiary; provided, that at the time any such Indebtedness or
other monetary obligation is incurred (and after giving effect to the concurrent
repayment of any Indebtedness or other monetary obligations with the proceeds
thereof), the aggregate principal amount of all Indebtedness and other monetary
obligations then secured pursuant to this clause (n) does not exceed 15% of
Consolidated Net Worth;
(o)any Lien on any capital stock of any corporation which is registered in the
name of Borrower or otherwise owned by or held for the benefit of the Borrower
(other than, in either case, the capital stock of any Significant Subsidiary)
which may constitute Margin Stock; or
(p)any Lien on property arising in connection with any defeasance, covenant
defeasance or in substance defeasance of any Indebtedness pursuant to an express
contractual provision with respect thereto or GAAP.


59







--------------------------------------------------------------------------------







Section 7.02    Sale of Assets; Consolidation; Merger; Sale and Leaseback
The Borrower will not,
(a)sell, lease, transfer or otherwise dispose of all or substantially all of its
properties and assets to any Person;
(b)consolidate with or merge into any other corporation (other than a merger of
a Subsidiary into, or a consolidation of a Subsidiary with, the Borrower), or
acquire all or substantially all the properties and assets of any Person unless:
(i)in the case of a merger or consolidation with the Borrower, the Borrower is
the surviving corporation; and
(ii)after giving effect to any merger or consolidation or acquisition, the
Borrower is in pro forma compliance with Section 7.05; and
(iii)no Default or Event of Default exists or results therefrom and is
continuing; and
(iv)the aggregate consideration paid in connection with any such acquisition
(including the aggregate amount of all indebtedness assumed) shall not exceed an
amount equal to 25% of the Consolidated Capitalization of the Borrower and its
Subsidiaries immediately prior to such acquisition); and
(v)the Administrative Agent shall have received prior to the consummation of any
such merger, consolidation or acquisition, a certificate executed by a Financial
Officer as to each of the matters described in clause (i)-(iv);
(c)enter into any arrangement, directly or indirectly, with any Person whereby
the Borrower shall sell or transfer and lease back any portion of its property,
real, personal or mixed, and used and useful in its business, whether now owned
or hereafter acquired, which constitutes a material portion of the total
property of the Borrower; or
(d)sell, assign, transfer, or otherwise dispose of the common stock of or other
ownership interests ordinarily entitled to vote in the election of directors of
any Significant Subsidiary, other than directors’ qualifying shares.
Section 7.03    Restrictive Agreements
The Borrower will not, and will not permit any Significant Subsidiary to, enter
into, incur, permit to exist, directly or indirectly any agreement or
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Significant Subsidiary to (a) make any Restricted Payments or to repay
any Indebtedness owed to the Borrower, (b) make loans or advances to the
Borrower or (c) transfer any of its property or assets to the Borrower, provided
that the foregoing shall not apply to restrictions and conditions (i) imposed by
law or regulation or by any regulatory agency, body or authority including under
agreements with regulatory agencies, bodies, or authorities (ii) contained in or
otherwise permitted by this Agreement or the Hawaiian Electric Credit Agreement,
(iii) existing on the Effective Date identified on Schedule 7.03 hereto and
amendments and modifications thereto, so long as such amendments or
modifications do not materially expand the scope of any such restriction or
condition, (iv) resulting from pledges of assets by American Savings Bank,
F.S.B. to other financial institutions in


60







--------------------------------------------------------------------------------





connection with its banking operations, or (v) that are entered into, incurred
or permitted to exist following the date hereof that are not materially more
expansive in scope than the restrictions and conditions referred to in this
Section 7.03.
Section 7.04    Transactions with Affiliates
Except as specifically permitted by this Agreement, the Borrower will not sell,
transfer, lease or otherwise dispose of (including pursuant to a merger) any
property or assets to, or purchase, lease or otherwise acquire (including
pursuant to a merger) any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except at prices and on terms
and conditions not materially less favorable to the Borrower than could be
obtained on an arms-length basis from unrelated third parties, provided that
this Section shall not apply to any transaction that is otherwise permitted
under this Article 7.
Section 7.05    Capitalization Ratio
The Borrower will not permit its Capitalization Ratio to exceed 0.50 to 1.00 as
of the end of any fiscal quarter or fiscal year end.
ARTICLE 8.
EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or any fee,
commission or any other amount (other than an amount referred to in clause (a)
of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower in or pursuant to this Agreement or any amendment or modification
hereof or thereof or any waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to any
Loan Document or any amendment or modification hereof or thereof or any waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 6.03 (with respect to the Borrower’s existence),
6.08, 7.02, 7.03 or 7.05;
(e)(1)    the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.02 and such failure shall continue
unremedied for a period of 10 days after a Financial Officer of the Borrower
shall have obtained knowledge thereof;
(2)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document to which it is a party (other than
those specified in clause (a), (b), (d) or (e)(1) of this Article), and such
failure shall continue


61







--------------------------------------------------------------------------------





unremedied for a period of 30 days after the Borrower shall have received notice
thereof from the Administrative Agent;
(f)the Borrower shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable and after the expiration of any applicable
grace period;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that then enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided, that no Event of Default shall occur under this
paragraph (g) as a result of (i) any notice of voluntary prepayment delivered by
the Borrower with respect to any Indebtedness, (ii) any voluntary sale of assets
by the Borrower as a result of which any Indebtedness secured by such assets is
required to be prepaid or (iii) the exercise of any contractual right to cause
the prepayment of such Material Indebtedness (other than the exercise of a
remedy for an event of default under the applicable contract or agreement);
(h)any event or condition occurs that results in any Material Subsidiary
Indebtedness becoming due prior to its scheduled maturity or that requires the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided, that no Event of Default shall occur under this
paragraph (h) as a result of (i) any notice of voluntary prepayment delivered by
any Significant Subsidiary with respect to any Indebtedness, (ii) any voluntary
sale of assets by any Significant Subsidiary as a result of which any Material
Subsidiary Indebtedness secured by such assets is required to be prepaid or
(iii) the exercise of any contractual right to cause the prepayment of such
Material Subsidiary Indebtedness (other than the exercise of a remedy for an
event of default under the applicable contract or agreement);
(i)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Significant Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Significant Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
un-dismissed or un-stayed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered and continues un-stayed for
30 days;
(j)the Borrower or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing;
(k)the Borrower or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;


62







--------------------------------------------------------------------------------





 
(l)one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (net of any amount covered by insurance) shall be rendered
against the Borrower or any Significant Subsidiary or any combination thereof
and the same is not appealed, satisfied, vacated, suspended, discharged or
stayed pending appeal within 60 days after entry of such judgment or is not
satisfied or discharged within 30 days after the expiration of any such stay;
(m)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Significant Subsidiaries in an aggregate
amount exceeding 25% of the projected benefit obligations under all Plans;
(n)this Agreement or any other material Loan Document shall cease, for any
reason (other than as a result of an act or omission by a Credit Party), to be
valid and binding and enforceable against the Borrower in any material respect,
or the Borrower shall so assert in writing or shall disavow any of its
obligations thereunder;
(o)any Significant Subsidiary shall fail to pay its Tax liabilities, that, if
not paid, would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default and such failure shall
continue for more than 30 days, except where (i) the validity or amount thereof
is being contested in good faith and, if applicable, by appropriate proceedings,
(ii) such Significant Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, and (iii) the failure to make
payment pending such contest would not reasonably be expected to result in a
Material Adverse Effect;
(p)American Savings Bank, F.S.B. shall fail to (a) be deemed “well capitalized”
as defined by the Office of the Comptroller of the Currency and Federal Deposit
Insurance Corporation, or any successor, (b) have at all times a leverage ratio
of not less than 5%, (c) have at all times a Tier-1 risked based capital ratio
of not less than 6% or (d) have at all times a total risk-based capital ratio of
not less than 10%; or
(q)a Change in Control shall occur;
then, and in every such event (other than an event described in clause (i) or
(j) of this Article with respect to the Borrower), and at any time thereafter
during the continuance of such event, the Administrative Agent shall (at the
request of the Required Lenders) or may (with the consent of the Required
Lenders), in each case by notice to the Borrower, take any of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under the Loan Documents, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower, and (iii) demand cash
collateralization of the Letter of Credit Exposure; and in case of any event
described in clause (i) or (j) of this Article with respect to the Borrower, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required


63







--------------------------------------------------------------------------------





Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity.
ARTICLE 9.
THE ADMINISTRATIVE AGENT

Section 9.01    Appointment
Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article 9 are solely for the benefit of the
Administrative Agent and the Lenders (including the Swingline Lender and the
Issuing Bank), and the Borrower shall not have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” as used herein or in any other Loan Documents (or any
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
Section 9.02    Individual Capacity
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
Section 9.03    Exculpatory Provisions
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, or any of the Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Credit Party (and,
promptly after its receipt of any such notice, it shall give each Credit Party
and the Borrower notice thereof), and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set


64







--------------------------------------------------------------------------------





forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness hereof or thereof or any other agreement, instrument or other
document, or (v) the satisfaction of any condition set forth in Article 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or its counsel.
Section 9.04    Reliance by Administrative Agent
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be internal or external counsel for the Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
Section 9.05    Performance of Duties
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by the Borrower of any rights hereunder.
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
Section 9.06    Resignation; Successors
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent shall, in consultation with the Borrower, on
behalf of the Credit Parties, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Section 9.07    Non-Reliance by Credit Parties
Each Credit Party acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Credit Party further represents that it
is engaged in making, acquiring or holding commercial loans in the


65







--------------------------------------------------------------------------------





ordinary course of its business and has, independently and without reliance upon
the Administrative Agent, any arranger of the credit facilities evidenced by
this Agreement or any other Credit Party or their respective Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Credit Party,
and to make, acquire or hold Loans hereunder. Each Credit Party shall,
independently and without reliance upon the Administrative Agent, any arranger
of the credit facilities evidenced by this Agreement or any amendment thereof or
any other Credit Party and their respective Related Parties and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a lender or assign or otherwise transfer its rights, interests and obligations
hereunder.
Section 9.08    Agents
None of the Persons identified on the cover page of this Agreement or in the
preamble to this Agreement as a “syndication agent”, “co-documentation agent”,
“lead arranger”, “co-arranger”, or “book manager” shall have any right, power,
obligation, liability, responsibility or duty to any other Person under this
Agreement, any of the other Loan Documents or otherwise, other than JPMCB in its
capacity as Administrative Agent, JPMCB in its capacity as Issuing Bank and
Swingline Lender, and each Lender in its capacity as a Lender. Without limiting
the foregoing, none of such Persons so identified shall have or be deemed to
have any fiduciary relationship with any other Person but such Persons shall
have the benefit of the provisions of Section 9.02.
ARTICLE 10.
MISCELLANEOUS

Section 10.01    Notices
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile transmission, as
follows:
 
(i)if to the Borrower:


Hawaiian Electric Industries, Inc.
1001 Bishop Street, Suite 2900 (if by hand delivery or overnight courier)
Honolulu, Hawaii 96813


P.O. Box 730 (if by mail)
Honolulu, Hawaii 96808-0730
Attention: Greg Hazelton, Executive Vice President and Chief Financial Officer
Telephone No.: 808-543-5870
Facsimile No.: 808-203-1988


(ii)if to the Administrative Agent:


66







--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7th 
IL1-0010
Chicago, IL 60603-2003
Attention: Leonida Mischke
Telephone No.: 312-385-7055
Facsimile No.: 844-490-5663
Email: Jpm.agency.cri@jpmorgan.com


with a copy to:
JPMorgan Chase Bank, N.A.
2029 Century Park East, Floor 38
Los Angeles, CA 90067
Attention: Jeff Bailard
Telephone No.: 310-860-7256
Facsimile No.: 310-860-7110


(iii)if to the Issuing Bank:


JPMorgan Chase Bank, N.A.
Global Trade Services
300 South Riverside Plaza
Chicago, IL 60606-0236
Attention: Standby LC Unit
Email: GTS.Client.Services@JPMChase.com
Telephone No.: 312-954-1941
Facsimile No.: 312-233-2266


(iv)if to the Swingline Lender:


JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7th 
IL1-0010
Chicago, IL 60603-2003
Attention: Leonida Mischke
Telephone No.: 312-385-7055
Facsimile No.: 844-490-5663
Email: Jpm.agency.cri@jpmorgan.com


(v)if to any other Credit Party, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).


67







--------------------------------------------------------------------------------







(b)Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.
(d)Electronic Systems.
(i)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Communications through
an Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or the
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.


68







--------------------------------------------------------------------------------





  
Section 10.02    Waivers; Amendments
(a)No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether any
Credit Party may have had notice or knowledge of such Default at the time.
(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders, provided that no
such agreement shall:
(i)increase the Commitment of any Lender without the written consent of such
Lender,
(ii)reduce the principal amount of any Loan or Reimbursement Obligations, or
reduce the rate of interest thereon (other than the imposition of additional
interest under Section 3.01(c)), or reduce any fees or other amounts payable
under the Loan Documents, without the written consent of each Lender directly
affected thereby,
(iii)postpone the scheduled date of payment of the principal amount of any Loan,
or any interest thereon, or any fees or other amounts payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Credit Party directly affected thereby,
(iv)change any provision hereof in a manner that would alter the pro rata
sharing of payments required by any Loan Document, without the written consent
of each Credit Party, or
(v)change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender,
and provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of (A) the Administrative Agent hereunder without
the prior written consent of the Administrative Agent, (B) the Issuing Bank
hereunder without the prior written consent of the Issuing Bank and (C) the
Swingline Lender hereunder without the prior written consent of the Swingline
Lender (it being understood that any change to Section 2.12 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender).
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender,


69







--------------------------------------------------------------------------------





except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.
(c)Notwithstanding the foregoing, this Agreement and any other Loan Document may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more credit
facilities to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) an Eligible
Assignee shall agree, as of such date, to purchase for cash the Loans and other
obligations due to the Non-Consenting Lender pursuant to an Assignment and
Acceptance and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 10.04, and
(ii) the Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 3.05 and 3.07, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 3.06 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.
(e)Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
Section 10.03    Expenses; Indemnity; Damage Waiver
(a)The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and the Lead Arrangers, including the reasonable and
duly documented fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions of any Loan Document (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
out-of-pocket expenses incurred by any Credit Party, including the reasonable
fees, charges and disbursements of a single counsel for the Administrative Agent
and a single counsel for the other Credit Parties, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with and during any
workout, restructuring or negotiations in respect of the Loans and the Letters
of Credit.


70







--------------------------------------------------------------------------------





 
(b)The Borrower shall indemnify each Credit Party and each Related Party thereof
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated hereby
or thereby, the performance by the parties to the Loan Documents of their
respective obligations hereunder and thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or thereby, (ii) any
Loan or the use of the proceeds thereof, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by the Borrower or its equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(A) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of (or a breach in bad faith by such Indemnitee of its express
obligations under any Loan Document) such Indemnitee, (B) arise out of a claim
brought by the Borrower against an Indemnitee for a breach which is finally
determined by a final and nonappealable judgment to have constituted a bad faith
breach of such Indemnitee’s obligations under this Agreement or (C) relate to
Taxes, other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as applicable, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
(d)To the extent permitted by applicable law, each party hereto agrees that it
will not assert, and hereby waives, any claim against any Indemnitee or the
Borrower, as the case may be, (i) for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet)
(except, in the case of a claim against an Indemnitee, to the extent of direct
or actual damages as are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee) or (ii) on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement, instrument or other document contemplated hereby or
thereby, the Transactions or any Loan or the use of the proceeds thereof;
provided that nothing contained in this sentence shall limit the Borrower’s
indemnification obligations to Indemnitees in respect of claims made by third
parties as set forth in Section 10.03(b).
(e)All amounts due under this Section shall be payable promptly, but in any
event no later than 30 days, after written demand therefor, accompanied by
proper supporting


71







--------------------------------------------------------------------------------





documentation, and without prejudice to the Borrower’s right to contest the
amount or the validity of any claim for payment.
Section 10.04    Successors and Assigns
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Credit Party (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each
Credit Party) any legal or equitable right, remedy or claim under or by reason
of any Loan Document.
(b)Each Lender may, and, so long as no Default shall have occurred and be
continuing, if demanded by the Borrower pursuant to 3.08(b) upon at least five
Business Days’ notice to such Lender, the Issuing Bank, the Swingline Lender and
the Administrative Agent will, assign to one or more Eligible Assignees all or a
portion of such Lender’s rights and obligations under this Agreement and the
other Loan Documents (including, without limitation, all or a portion of its
Commitments, the Loans (including, for the purposes of this Section 10.04(b),
participations in Letters of Credit and Swingline Loans) owing to it and the
Note held by it); provided, however, that (i) each such assignment shall be of a
uniform, and not a varying, percentage of all rights and obligations under and
in respect of any or all facilities (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date), (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender, an Affiliate of
any Lender or an Approved Fund of any Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the aggregate amount of
the Commitments being assigned to such Eligible Assignee pursuant to such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 (or such
lesser amount as shall be approved by the Administrative Agent and, unless a
Default has occurred and is continuing under Section 8(a), Section 8(i) or
Section 8(j) or unless an Event of Default has occurred and is continuing, the
Borrower (provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof)), (iii) each partial assignment shall be made as an assignment of a
proportionate part of all of the assigning Lender’s rights and obligations under
this Agreement with respect to the Class of Loans or the Commitments assigned,
(iv) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or an Approved Fund of
any Lender, such assignment shall be approved, so long as no Default has
occurred and is continuing under Section 8(a), Section 8(i) or Section 8(j) and
no Event of Default has occurred and is continuing at the time of effectiveness
of such assignment, by the Borrower (such approval not to be unreasonably
withheld or delayed), (v) each such assignment shall be to an Eligible Assignee,
(vi) each assignment must be approved (such approvals not to be unreasonably
withheld or delayed) by the Administrative Agent, the Swingline Lender and the
Issuing Bank unless the Person that is proposed is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee),
(vii) each such assignment made as a result of a demand by the Borrower pursuant
to this Section 10.04(b) shall be arranged by the Borrower after consultation
with the Administrative Agent and shall be either an assignment of all of the
rights and


72







--------------------------------------------------------------------------------





obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (viii) no Lender shall
be obligated to make any such assignment as a result of a demand by the Borrower
pursuant to this Section 10.04(b) unless and until such Lender shall have
received one or more payments from the Borrower or one or more Eligible
Assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Borrowing owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement, and (ix) the parties to
each such assignment shall execute and deliver to the Administrative Agent, for
its acceptance and recording in the Register, (x) an Assignment and Acceptance
or (y) to the extent applicable, an agreement incorporating an Assignment and
Acceptance by reference pursuant to a Platform as to which the Administrative
Agent and the parties to the Assignment and Acceptance are participants,
together with any Note subject to such assignment and (except in the case of any
such assignment by a Lender to an Affiliate or Approved Fund of such Lender) a
processing and recordation fee of $3,500; provided, however, that for each such
assignment made as a result of a demand by the Borrower pursuant to
Section 3.08, the Borrower or such assignee shall pay to the Administrative
Agent the applicable processing and recordation fee.
(c)Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or the Issuing Bank, as
the case may be, hereunder and (ii) the Lender or the Issuing Bank assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than its rights under Sections 3.05, 3.07 and 10.03 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or the Issuing Bank’s rights and obligations under this Agreement, such
Lender or the Issuing Bank shall cease to be a party hereto).
(d)By executing and delivering an Assignment and Acceptance, each Credit Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Credit Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Credit Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.04 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, any arranger of the credit facilities evidenced by this
Agreement, such assigning Credit Party or any other Credit Party and their
respective Related Parties and based on such documents and information as it
shall deem appropriate at the time, continue to make its


73







--------------------------------------------------------------------------------





own credit decisions in taking or not taking action under this Agreement;
(v) such assignee confirms that it is an Eligible Assignee; (vi) such assignee
appoints and authorizes each Administrative Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated to Administrative Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or the Issuing Bank, as the case may
be.
(e)The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at its address referred to in Section 10.01 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Credit Parties and their
Commitments under each facility of, and principal amount (and stated interest)
of the Loans owing under each facility to, each Credit Party from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent clearly demonstrable error, and the Borrower, the
Administrative Agent and the other Credit Parties may treat each Person whose
name is recorded in the Register as a Credit Party hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
or the Administrative Agent or any other Credit Party at any reasonable time and
from time to time upon reasonable prior notice.
(f)Upon its receipt of (x) an Assignment and Acceptance executed by an assigning
Credit Party and an assignee or (y) to the extent applicable, an agreement
incorporating an Assignment and Acceptance by reference pursuant to a Platform
as to which the Administrative Agent and the parties to the Assignment and
Acceptance are participants, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit A hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower. In
the case of any assignment by a Lender, within five Business Days after its
receipt of such notice, the Borrower, at its own expense, shall execute and
deliver to the Administrative Agent in exchange for the surrendered Note a new
Note to such Eligible Assignee in an amount equal to the Commitment assumed by
it under each facility pursuant to such Assignment and Acceptance and, if any
assigning Lender has retained a Commitment hereunder under such facility, a new
Note to such assigning Lender in an amount equal to the Commitment retained by
it hereunder. Such new Note shall be in an aggregate principal amount equal to
the aggregate principal amount of such surrendered Note, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit C hereto.
(g)Each Credit Party may sell participations to one or more Persons (other than
the Borrower or any of its Affiliates) (each, a “Participant”) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Loans (including such
Lender’s participations in Reimbursement Obligations and Swingline Loans) owing
to it and the Note (if any) held by it); provided, however, that (i) such Credit
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Credit Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Credit Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Credit Parties shall continue to deal solely and directly with such Credit
Party in connection with such Credit Party’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any


74







--------------------------------------------------------------------------------





amendment or waiver of any provision of any Loan Document, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Borrowings
or Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, postpone any date fixed for any payment of
principal of, or interest on, the Borrowings or Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation. The Borrower agrees that each participant shall be entitled to
the benefits of Sections 3.05, 3.06, 3.07 and 10.03 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. Each Lender that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.08(b) with respect to any
Participant. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such participant agrees to be subject to Section 2.08(c) and Section 10.12 as
though it were a Lender. A participant shall not be entitled to receive any
greater payment under Section 3.05 or 3.07 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant. Each Credit Party that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Credit Party shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any Commitments,
Loans or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Credit Party shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(h)Any Credit Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.04, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Credit Party by or on behalf of the
Borrower; provided, however, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree in writing to
preserve the confidentiality of any confidential Information received by it from
such Credit Party in accordance with Section 10.12 to the same extent as if it
were a Credit Party.
(i)Notwithstanding anything to the contrary contained herein, any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under the Loan Documents to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest, provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations under the Loan Documents or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 10.05    Survival
All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this


75







--------------------------------------------------------------------------------





Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
any Loan Document and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Credit Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Loan Documents is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 3.05, 3.06, 3.07 and 10.03 and
Article 9 shall survive and remain in full force and effect regardless of the
repayment of the Loans and the termination of the Commitments or the termination
of this Agreement or any provision hereof.
Section 10.06    Counterparts; Integration; Effectiveness; Electronic Execution
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which, when taken together, shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent or Issuing Bank constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Effective Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile transmission, e-mailed.pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to any document to be signed in connection
with this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
Section 10.07    Severability
In the event any one or more of the provisions contained in this Agreement is
held to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 10.08    Right of Setoff
If an Event of Default shall have occurred and be continuing, each of the
Lenders and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to setoff
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by it to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by it, irrespective of whether or not it shall have made any demand


76







--------------------------------------------------------------------------------





under this Agreement and although such obligations may be unmatured. The rights
of each of the Lenders and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that it
may have.
Section 10.09    Governing Law; Jurisdiction; Consent to Service of Process
(a)This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to principles of conflict of laws.
(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that, to the extent permitted by
applicable law, all claims in respect of any such action or proceeding may be
heard and determined in such New York State or, to the extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any other Credit Party may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower, or any of its property, in the courts of any jurisdiction.
(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
Section 10.10    WAIVER OF JURY TRIAL
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


77







--------------------------------------------------------------------------------







Section 10.11    Headings
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
Section 10.12    Confidentiality
Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below) and not to use Information in violation of law,
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required by
any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, provided that each such Person
agrees to maintain the confidentiality of such information on the terms set
forth in this Section, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or, (ii) becomes available to such Credit Party on a
nonconfidential basis from a source other than the Borrower and without breach
of this Agreement; provided, however, that, unless prohibited by applicable law,
a Credit Party will provide prior notice to the Borrower of such Credit Party’s
intention to disclose Information pursuant to clause (c) above or to disclose
Information pursuant to clause (e) above in connection with any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, including, without
limitation, information received from the Borrower or any of its Related Parties
pursuant to Section 6.01(f), 6.02 and 6.06 of this Agreement, other than any
such information that is available to any Credit Party on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC


78







--------------------------------------------------------------------------------





INFORMATION ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
Section 10.13    Interest Rate Limitation
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“charges”), shall exceed the maximum lawful rate (the “maximum rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all of the charges payable in
respect thereof, shall be limited to the maximum rate and, to the extent lawful,
the interest and the charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section shall be
cumulated, and the interest and the charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the maximum rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment, shall have been received by such
Lender.
Section 10.14    No Third Parties Benefited
This Agreement is made and entered into for the sole protection and legal
benefit of the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders, and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents. Neither the Administrative Agent nor the Issuing Bank nor any
Lender shall have any obligation to any Person not a party to this Agreement or
other Loan Documents.
Section 10.15    USA PATRIOT Act Notice
Each of the Administrative Agent and each Lender hereby notifies the Borrower
that, pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Administrative Agent and such Lender to identify the
Borrower in accordance with the Patriot Act.
Section 10.16    No Fiduciary Duty
The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lender Parties”), may have economic
interests that conflict with those of the Borrower, its stockholders and/or its
affiliates. The Borrower agrees that nothing in the Loan Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender Party, on the one hand, and
the Borrower, its stockholders or its affiliates, on the other. The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Borrower, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates


79







--------------------------------------------------------------------------------





with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender Party has advised, is currently advising or will advise
the Borrower, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) each Lender Party is acting solely as principal and not
as the agent or fiduciary of the Borrower, its management, stockholders,
creditors or any other Person. The Borrower acknowledges and agrees that the
Borrower has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower agrees that it will not claim that any Lender Party has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Borrower, in connection with such transaction or the process leading
thereto and, to the fullest extent permitted by law, hereby waives and releases
any claims that it may have against any Lender Party with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
Section 10.17    Acknowledgment and Consent to Bail-In Action. Notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
any Loan Document may be subject to the write-down and conversion powers of an
EEA Resolution Authority and agrees and consents to, and acknowledges and agrees
to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature Pages to Follow]






80







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
HAWAIIAN ELECTRIC INDUSTRIES, INC.,
as the Borrower


 
By: /s/ Gregory C. Hazelton    
Name: Gregory C. Hazelton
Title: Executive Vice President and
           Chief Financial Officer
 
By: /s/ Clifford H. Chen    
Name: Clifford H. Chen
Title: Treasurer





Signature Page to Second Amended and Restated Credit Agreement
Hawaiian Electric Industries, Inc.





--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender
 
By:    /s/ Ling Li    
Name: Ling Li
Title: Executive Director



Signature Page to Second Amended and Restated Credit Agreement
Hawaiian Electric Industries, Inc.





--------------------------------------------------------------------------------











 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent and as a Lender


 
By:    /s/ Keith Luettel    
Name: Keith Luettel
Title: Director









Signature Page to Second Amended and Restated Credit Agreement
Hawaiian Electric Industries, Inc.





--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A.,
as Co-Documentation Agent and as a Lender


 
By:    /s/ Jim McCary    
Name: Jim McCary
Title: Vice President







Signature Page to Second Amended and Restated Credit Agreement
Hawaiian Electric Industries, Inc.





--------------------------------------------------------------------------------











 
MUFG UNION BANK, N.A.,
as a Co-Documentation Agent and as a Lender


 
By: /s/ Robert MacFarlane
Name: Robert MacFarlane
Title: Director







Signature Page to Second Amended and Restated Credit Agreement
Hawaiian Electric Industries, Inc.





--------------------------------------------------------------------------------







 
BARCLAYS BANK PLC,
as a Co-Documentation Agent and as a Lender
 
By: /s/ Christopher Aitkin
Name: Christopher Aitkin
Title: Assistant Vice President



Signature Page to Second Amended and Restated Credit Agreement
Hawaiian Electric Industries, Inc.





--------------------------------------------------------------------------------









 
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and as a Lender


 
By:    /s/ Holland H. Williams
Name: Holland H. Williams
Title: Vice President







Signature Page to Second Amended and Restated Credit Agreement
Hawaiian Electric Industries, Inc.





--------------------------------------------------------------------------------









 
BANK OF HAWAII,
as Co-Documentation Agent and as a Lender
 
By: /s/ John McKenna
Name: John McKenna
Title: Senior Vice President



Signature Page to Second Amended and Restated Credit Agreement
Hawaiian Electric Industries, Inc.





--------------------------------------------------------------------------------









 
THE BANK OF NEW YORK MELLON,
as a Lender
 
By: /s/ Mark W. Rogers
Name: Mark W. Rogers
Title: Vice President



Signature Page to Second Amended and Restated Credit Agreement
Hawaiian Electric Industries, Inc.





--------------------------------------------------------------------------------









 
The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the Loan Documents executed in connection therewith and will
not be a party to this Agreement.
MORGAN STANLEY BANK, N.A., as a Departing Lender


 
By: /s/ Pat Layton
Name: Pat Layton
Title: Authorized Signatory



Signature Page to Second Amended and Restated Credit Agreement
Hawaiian Electric Industries, Inc.





--------------------------------------------------------------------------------







 
The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the Loan Documents executed in connection therewith and will
not be a party to this Agreement.
ROYAL BANK OF CANADA,
 as a Departing Lender
 
By: /s/ Eric D. Koppelson
Name: Eric D. Koppelson
Title: Authorized Signatory





Signature Page to Second Amended and Restated Credit Agreement
Hawaiian Electric Industries, Inc.





--------------------------------------------------------------------------------






SCHEDULE 1.01




Hawaiian Electric Industries, Inc.


Funded Debt and Capitalization
(in thousands)


December 31, 2016
Unconsolidated
Consolidated
Funded Debt:
 
 
Notes payable to subsidiaries
$
5,373


—


Short-term borrowings-other than bank
—


—


Long-term debt, net-other than bank
299,759


1,619,019


Total Funded Debt *
$
305,132


$
1,619,019


 
 
 
Capitalization:
 
 
Funded Debt
$
305,132


$
1,619,019


Noncontrolling interest: Cumulative preferred stock of subsidiaries-not subject
to mandatory redemption
—


34,293


Common stock equity **
2,099,882


2,099,882


Total capitalization
$
2,405,014


$
3,753,194





*
Excludes deposit liabilities, securities sold under agreements to repurchase and
advances from Federal Home Loan Bank of Seattle.

** Excludes accumulated other comprehensive loss of $33,129,000.












--------------------------------------------------------------------------------






Schedule 2.01
(HEI Second Amended and Restated Credit Agreement)
Lender
Revolving Commitment
Letter of
Credit
Commitment
JPMorgan Chase Bank, N.A.
$24,642,857.15
$1,642,857.15
Wells Fargo Bank, National Association
$24,642,857.15
$1,642,857.15
Bank of America, N.A.
$17,142,857.14
$1,142,857.14
MUFG Union Bank, N.A.
$17,142,857.14
$1,142,857.14
Barclays Bank PLC
$17,142,857.14
$1,142,857.14
U.S. Bank National Association
$17,142,857.14
$1,142,857.14
Bank of Hawaii
$17,142,857.14
$1,142,857.14
The Bank of New York Mellon
$15,000,000.00
$1,000,000.00
Total
$150,000,000.00
$10,000,000.00









--------------------------------------------------------------------------------






SCHEDULE 2.09
HAWAIIAN ELECTRIC INDUSTRIES, INC.
EXISTING LETTERS OF CREDIT


None.




--------------------------------------------------------------------------------







hei412.jpg [hei412.jpg]






--------------------------------------------------------------------------------





SCHEDULE 7.01


HAWAIIAN ELECTRIC INDUSTRIES, INC.


EXISTING LIENS






None.






--------------------------------------------------------------------------------





SCHEDULE 7.03


HAWAIIAN ELECTRIC INDUSTRIES, INC.


EXISTING RESTRICTIONS




Pursuant to Section 7.03 of the Credit Agreement, the following restrictions and
conditions exist on June 30, 2017:


1.
Hawaiian Electric Company, Inc. (“Hawaiian Electric”), Maui Electric Company,
Ltd. (“Maui Electric”) and Hawaii Electric Light Company, Inc. (“Hawaii Electric
Light”) are subject to restrictive covenants in connection with the offer and
sale in March 2004 of Cumulative Quarterly Income Preferred Securities, as
disclosed in the Registration Statements on Form S-3, Regis. Nos. 333-111073,
333-111073-01, 333-111073-02 and 333-111073-03 filed with the Securities and
Exchange Commission (“SEC”), which descriptions are incorporated herein by
reference.



2.
Hawaiian Electric, Maui Electric and Hawaii Electric Light are subject to
restrictive covenants in connection with their cumulative preferred stock
financings to the effect that, until dividends have been paid or declared or set
apart for payment on all shares of the respective company’s cumulative preferred
stock, (a) no distributions on the respective company’s common stock or any
future class of stock except cumulative preferred stock shall be made and
(b) the respective company shall not purchase or otherwise acquire any of the
respective company’s common stock or any future class of stock except cumulative
preferred stock. In the event of liquidation, dissolution, receivership,
bankruptcy, disincorporation or winding up of the affairs of the respective
company, cumulative preferred stockholders are entitled to the par value of
their shares and accrued and unpaid dividends, before any distribution is made
to holders of the respective company’s common stock or any future class of stock
except cumulative preferred stock.



3.
Hawaiian Electric is subject to restrictive covenants in connection with its
cumulative preferred stock financings to the effect that, as long as any shares
of the respective series of cumulative preferred stock are outstanding, Hawaiian
Electric shall not affect the merger or consolidation of Hawaiian Electric, or
sell, lease or exchange all or substantially all of the property and assets of
Hawaiian Electric without first obtaining the consent in writing of the holders
of at least 75% of each of the respective outstanding series of cumulative
preferred stock, provided that said consent shall not be required to make a
mortgage, pledge, assignment or transfer of all or any part of its assets as
security for any obligation or liability of any kind or nature.



4. Hawaiian Electric, Maui Electric and Hawaii Electric Light are subject to
restrictive covenants in connection with their special purpose revenue bonds
which contain provisions to the effect that Hawaiian Electric, Maui Electric and
Hawaii Electric Light shall not dissolve or otherwise dispose of all or
substantially all its assets, and will not consolidate with or merge into
another




--------------------------------------------------------------------------------





entity or permit other entities to consolidate with or merge into it, unless
certain specific requirements are met.


5.
Hawaiian Electric, Maui Electric and Hawaii Electric Light are subject to
restrictive covenants in connection with their note purchase agreements dated as
of April 19, 2012, October 3, 2013 and October 15, 2015 and Hawaiian Electric’s
note purchase agreements dated as of September 13, 2012 and December 15, 2016
(together the “Note Agreements”), pursuant to which several series of unsecured
notes were issued in private placements. The Note Agreements contain affirmative
and negative restrictions, including a negative covenant that Hawaiian Electric
will not permit the ratio of any Significant Subsidiaries’ Consolidated
Subsidiary Funded Debt to its Capitalization exceed a specified level, and this
restriction could operate indirectly to restrict the ability of Significant
Subsidiaries to make Restricted Payments (as defined in Section 1.01 of the
Credit Agreement) to Hawaiian Electric. Hawaiian Electric also entered into
three similar note purchase agreements of the same April 19, 2012, October 3,
2013 and October 15, 2015 dates under which it is a “Guarantor” of Maui Electric
(in three such agreements) and a Guarantor of Hawaii Electric Light (in three
other such agreements). Each of these agreements contains similar negative
covenants relating to Maui Electric and Hawaii Electric Light (as well as
Hawaiian Electric) relating to their respective Consolidated Subsidiary Funded
Debt to Capitalization ratios and those of their respective Significant
Subsidiaries. The affirmative and negative restrictions are disclosed in the
Current Reports on Form 8-K filed with the SEC on April 23, 2012, September 14,
2012, October 7, 2013, October 16, 2015 and December 19, 2016, which
descriptions are incorporated herein by reference.















--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
Assignment and Acceptance Agreement (as the same may be amended, supplemented or
otherwise modified from time to time, this “Assignment and Acceptance
Agreement”), dated as of 20__ by and between [NAME OF ASSIGNOR], a Lender under
the Credit Agreement referred to below (the “Assignor”), and [NAME OF ASSIGNEE]
(the “Assignee”).
R E C I T A L S
A.
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of June [__], 2017, among Hawaiian Electric Industries, Inc., a Hawaii
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Issuing Bank and Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein which are not otherwise defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

B.
Pursuant to the Credit Agreement and subject to the limitations set forth
therein the Credit Parties agreed to make the Revolving Loans and participate in
the Letter of Credit sub-facility under the terms and conditions therein set
forth.

C.
The amount of the Assignor’s Revolving Commitment and Letter of Credit
Commitment (without giving effect to the assignment effected hereby or to other
assignments thereof which have not yet become effective) is specified in Item 1
of Schedule 1 hereto. The outstanding principal amount of the Assignor’s
Revolving Loans without giving effect to the assignment effected hereby or to
other assignments thereof which have not yet become effective, is specified in
Item 2 of Schedule 1 hereto.

D.
The Assignor wishes to sell and assign to the Assignee, and the Assignee wishes
to purchase and assume from the Assignor, (i) the portion of the Assignor’s
rights and obligations under the Loan Documents, including its Revolving
Commitment and Letter of Credit Commitment specified in Item 3 of Schedule 1
hereto (collectively, the “Assigned Commitment”)[, and (ii) the portion of the
Assignor’s Revolving Loans specified in Item 4 of Schedule 1 hereto (the
“Assigned Loans”)].

The parties agree as follows:
a.
Assignment

Subject to the terms and conditions set forth herein and in the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, without recourse, on
the date hereof, [(i) all right, title and interest of the Assignor in and to
the Assigned Loans, and (ii)] all rights and obligations of the Assignor under
the Loan Documents with respect to the Assigned Commitment. [As full
consideration for the sale of the Assigned Loans, the Assignee shall pay to the
Assignor on the date hereof an amount equal to the principal amount of the
Assigned Loans or such other amount as shall be agreed upon by the Assignor and
the Assignee (the “Purchase Price”), and the [Assignor/Assignee] shall pay the
fee payable to the Administrative Agent pursuant to Section 10.04(b) of the
Credit Agreement] [The [Assignor/Assignee] shall pay the fee payable to the
Administrative Agent pursuant to Section 10.04(b) of the Credit Agreement].


A-1







--------------------------------------------------------------------------------







b.
Representations and Warranties

i.
Each of the Assignor and the Assignee represents and warrants to the other that
(i) it has full power and legal right to execute and deliver this Assignment and
Acceptance Agreement and to perform the provisions of this Assignment and
Acceptance Agreement; (ii) the execution, delivery and performance of this
Assignment and Acceptance Agreement have been authorized by all action,
corporate or otherwise, and do not violate any provisions of its organizational
documents or any contractual obligations or requirement of law binding on it;
and (iii) this Assignment and Acceptance Agreement constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms. The
Assignor further represents that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim created by the Assignor.

ii.
The Assignee represents and warrants to the Assignor (i) it is an “accredited
investor” within the meaning of Regulation D of the SEC, as amended, and (ii) it
has, independently and without reliance upon the Administrative Agent, any
arranger of the credit facilities evidenced by the Credit Agreement, the
Assignor and their respective Related Parties, and based on such documents and
information as it has deemed appropriate, made its own evaluation of, and
investigation into, the business, operations, property, financial and other
condition and creditworthiness of the Borrower and its Subsidiaries and made its
own decision to enter into this Assignment and Acceptance Agreement.

c.
Effect of Assignment.

i.
Upon the effective date hereof, (i) the Administrative Agent shall record the
assignment contemplated hereby, (ii) the Assignee, unless already a Lender,
shall become a Lender, with all the rights and obligations as a Lender under the
Credit Agreement, and (iii) the Assignor, to the extent of the assignment
provided for herein, shall be released from its obligations under the Loan
Documents, with respect to the [Assigned Loans and] Assigned Commitment.

ii.
The Assignee hereby appoints and authorizes the Administrative Agent to take
such action, on and after the date hereof, as agent on its behalf and to
exercise such powers under the Loan Documents as are delegated



A-2







--------------------------------------------------------------------------------





to such Administrative Agent by the terms thereof, together with such powers as
are reasonably incidental thereto.
iii.
From and after the effective date hereof, the Credit Parties and the Borrower
shall make all payments in respect of the interest assigned hereby (including
payments of principal, interest, fees and other amounts) to the Assignee. The
Assignor and the Assignee shall make all appropriate adjustments directly
between themselves with respect to amounts under the Loan Documents which
accrued prior to the date hereof and which were paid thereafter.

d.
Method of Payment

All payments to be made either to the Assignor or the Assignee by the other
hereunder shall be made by wire transfer in immediately available funds to the
account designated by the Assignor or the Assignee, as the case may be.
e.
Notices

All notices, requests and demands to or upon the Assignee in connection with
this Assignment and Acceptance Agreement and the Loan Documents are to be sent
or delivered to the place set forth adjacent to its name on the signature
page(s) hereof.
f.
Miscellaneous

i.
For purposes of this Assignment and Acceptance Agreement, all calculations and
determinations with respect to [the Assigned Loans,] the Assigned Commitment and
all other similar calculations and determinations, shall be made and shall be
deemed to be made as of the commencement of business on the date of such
calculation or determination, as the case may be.

ii.
Section headings have been inserted herein for convenience only and shall not be
construed to be a part hereof.

iii.
This Assignment and Acceptance Agreement embodies the entire agreement and
understanding between the Assignor and the Assignee with respect to the subject
matter hereof and supersedes all other prior arrangements and understandings
between the Assignor and the Assignee with respect to the subject matter hereof.

iv.
This Assignment and Acceptance Agreement may be executed in any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same agreement. It shall not be



A-3







--------------------------------------------------------------------------------





necessary in making proof of this Assignment and Acceptance Agreement to produce
or account for more than one counterpart signed by the party to be charged.
Acceptance and adoption of the terms of this Assignment and Acceptance Agreement
by the Assignee and the Assignor by Electronic Signature or delivery of an
executed counterpart of a signature page of this Assignment and Acceptance
Agreement by any Electronic System shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance Agreement.
v.
Every provision of this Assignment and Acceptance Agreement is intended to be
severable, and if any term or provision hereof shall be invalid, illegal or
unenforceable for any reason, the validity, legality and enforceability of the
remaining provisions hereof shall not be affected or impaired thereby, and any
invalidity, illegality or unenforceability in any jurisdiction shall not affect
the validity, legality or enforceability of any such term or provision in any
other jurisdiction.

vi.
This Assignment and Acceptance Agreement shall be binding upon and inure to the
benefit of the Assignor and the Assignee and their respective successors and
permitted assigns, except that neither party may assign or transfer any of its
rights or obligations hereunder (i) without the prior written consent of the
other party, and (ii) in contravention of the Credit Agreement.

vii.
This Assignment and Acceptance Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York without regard to principles
of conflict of laws.

viii.
This Assignment and Acceptance Agreement shall become effective on the date it
has been executed by the Assignor, the Assignee, the Administrative Agent, if a
Revolving Commitment is being assigned, the Issuing Bank and the Swingline
Lender and, unless a Default under Section 8(a), 8(i), or 8(j) of the Credit
Agreement, or an Event of Default, has occurred and is continuing, the Borrower.

ix.
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or their
respective securities) will be made available and who may receive



A-4







--------------------------------------------------------------------------------





such information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws.
[Signature Pages To Follow]


A-5







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.
 
[NAME OF ASSIGNOR], as Assignor
 
 
 
 
 
By:________________________________________
 
Name:______________________________________
 
Title:_______________________________________
 
 
 
 
Address for notices
[NAME OF ASSIGNEE], as Assignee
 
 
_______________________________________
By:________________________________________
_______________________________________
Name:______________________________________
_______________________________________
Title:_______________________________________
Attention: ___________________________
 
 
 
 
 
Telephone: (___) ____-_______
 
Facsimile: (___) ____-_______
 
 
 
Consented to and Accepted this __ day:
 
of _________, ____
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as
 
[Administrative Agent, Swingline Lender and Issuing Bank]1
By:________________________________________
 
Name:______________________________________
 
Title:_______________________________________
 



[Assignment and Acceptance Agreement]










_____________________________________ 
1 Delete if consent is not required by Section 10.04(b) of the Credit Agreement.




A-6







--------------------------------------------------------------------------------







[Consented to and]2 Accepted this __ day:
of _________, ____


HAWAIIAN ELECTRIC INDUSTRIES, INC.
 
 
 
 
 
By:________________________________________
 
Name:______________________________________
 
Title:_______________________________________
 
 
 
 
 
 
 
By:________________________________________
 
Name:______________________________________
 
Title:_______________________________________
 
 
 



[Assignment and Acceptance Agreement]






















_____________________________________ 
2 Delete if consent is not required by Section 10.04(b) of the Credit Agreement.


A-7







--------------------------------------------------------------------------------





SCHEDULE 1
TO
ASSIGNMENT AND ACCEPTANCE AGREEMENT,
dated as of _____ ___, 20__,
between [NAME OF ASSIGNOR], as Assignor
and
[NAME OF ASSIGNEE], as Assignee,
relating to the
Second Amended and Restated Credit Agreement, dated as of June [___], 2017,
by and among
Hawaiian Electric Industries, Inc.,
the Lenders party thereto
and
JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender and Issuing
Bank
Item 1.
Amount of Assignor’s Aggregate Commitment*:
 
 
 
 
(a) Revolving Commitment
 
 
(b) Letter of Credit Commitment
$_________
 
 
 
Item 2.
Outstanding principal balance/amount of the Assignor’s Revolving Loans*:
 
 
 
 
(a) Revolving Loans consisting of:
$_________
 
 
 
 
ABR Borrowing
$_________
 
Eurodollar Borrowing
$_________
 
 
 
Item 3.
Amount of Revolving Commitment and/or Letter of Credit Commitment being
assigned:
 
 
 
 
(a) Revolving Commitment
$_________
 
(b) Letter of Credit Commitment
$_________
 
 
 
Item 4.
Outstanding principal balance/amount of the Revolving Loans being assigned:
 
 
 
 
(a) Revolving Loans consisting of:
$_________
 
 
 
 
ABR Borrowing
$_________
 
Eurodollar Borrowing
$_________



_____________________________________ 
* Without giving effect to the assignment contemplated hereby or to other
assignments which have not yet become effective.




A-8







--------------------------------------------------------------------------------






EXHIBIT B-1
FORM OF OPINION LETTER OF PILLSBURY WINTHROP SHAW PITTMAN LLP
[ATTACHED]






B-1-1







--------------------------------------------------------------------------------






pillsbury
Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway | New York, NY 10036‑4039 | tel 212.858.1000 | fax 212.858.1500


June 30, 2017




JPMorgan Chase Bank, N.A., as Administrative Agent,
and the Lenders referred to in the
Credit Agreement (as defined below)
10 South Dearborn Street
Chicago, IL 60603


Re:
Legal opinion letter regarding Hawaiian Electric Industries, Inc. Second Amended
and Restated Credit Agreement dated as of June 30, 2017

Ladies and Gentlemen:
We have acted as special counsel to Hawaiian Electric Industries, Inc., a Hawaii
corporation (the “Company”), in connection with the negotiation, execution and
delivery of the Second Amended and Restated Credit Agreement dated as of June
30, 2017 (the “Credit Agreement”), among the Borrower, the lenders party thereto
(collectively, the “Lenders” and each, a “Lender”), the agents party thereto,
and JPMorgan Chase Bank, N.A., a national banking association, as Administrative
Agent (the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings given such terms in the
Credit Agreement. This opinion is rendered to you pursuant to Section 5.01(c)(i)
of the Credit Agreement.
In preparing this letter, we have reviewed the following documents:
(1)the Credit Agreement; and
(2)the Notes dated the date hereof.
The documents described in (1) - (2) above are individually referred to as a
“Document” and collectively as the “Documents.”
Subject to the assumptions, qualifications and other limitations set forth
below, it is our opinion that:
1.    The Credit Agreement constitutes a valid and legally binding agreement of
the Company, enforceable against the Company in accordance with its terms. Each
Note issued on the date hereof by the Borrower will, upon disbursement of the
loan evidenced by




--------------------------------------------------------------------------------






such Note, constitute a valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms.
2. The execution and delivery by the Company of the Documents, and the
performance by the Company of its obligations under the Documents, do not and
will not (a) violate any order, decision, judgment or decree listed on Annex 1
hereto that is applicable to the Company or any of its properties (and which are
those orders, decisions, judgments and decrees that the Company has asked us to
review in connection with this letter), or (b) violate the Covered Law (as
defined below).
3. Under the Covered Law, no Governmental Approval or Governmental Registration
is required to have been obtained or made by the Company for the valid execution
and delivery by it of the Documents, to borrow money under the Credit Agreement,
and to perform its obligations under the Documents, except, in each case, for
actions or filings required in connection with the ordinary course conduct by
the Borrower of its business and ownership or operation by the Borrower of its
assets.
4. The Company is not required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940.
In rendering our opinions, we have (a) without independent verification, relied,
with respect to factual matters, statements and conclusions, on certificates,
notifications and statements, whether written or oral, of governmental officials
and individuals identified to us as officers and representatives of the Company
and on the representations made by the Company in the Documents and (b) reviewed
originals, or copies of such agreements, documents and records as we have
considered relevant and necessary as a basis for our opinions. We note that, as
counsel to the Company, we do not represent it generally and there may be facts
relating to the Company of which we have no knowledge.
We have assumed (a) as to factual matters, the accuracy and completeness of all
certificates, agreements, documents, records and other materials submitted to
us; (b) the authenticity of original certificates, agreements, documents,
records and other materials submitted to us; (c) the conformity with the
originals of any copies submitted to us; (d) the genuineness of all signatures;
(e) the legal capacity of all natural persons; (f) that each Document
constitutes the valid, legally binding and enforceable agreement of the parties
thereto under all applicable law (other than, in the case of the Company, the
Covered Law of the State); (g) that the Company (i) is duly organized, validly
existing and in good standing under the law of its jurisdiction of organization,
(ii) has the power to execute and deliver, and to perform its obligations under,
the Documents (iii) has duly taken or caused to be taken all necessary action to
authorize the execution, delivery and performance by it of such Documents and
(iv) has duly executed and delivered such Documents; (h) that the execution and
delivery by the Company of, and the performance by the Company of its
obligations under, the Documents to which it is a party do not and will not (i)
breach or violate (A) its Articles of Incorporation or Bylaws, (B) any agreement
or instrument to which the Company or any of its affiliates is a party or by
which the Company or any of its affiliates or any of their respective properties
may be bound, (C) any authorization, consent, approval or license


2

--------------------------------------------------------------------------------





(or the like) of, or exemption (or the like) from, any governmental unit,
agency, commission, department or other authority granted to or otherwise
applicable to the Company or any of its affiliates or any of their respective
properties (each a “Governmental Approval”), (D) any registration or filing (or
the like) with, or report or notice (or the like) to, any governmental unit,
agency, commission, department or other authority made by or otherwise
applicable to the Company or any of its affiliates or any of their respective
properties (each a “Governmental Registration”), (E) any order, decision,
judgment or decree that may be applicable to the Company or any of its
affiliates or any of their respective properties (other than the orders,
decisions, judgments and decrees that are the subject of our opinion expressed
in clause (c) or our opinion in paragraph 2(a)), (F) any law (other than the
Covered Law), or (ii) require any Governmental Approval or any Governmental
Registration (other than the Governmental Approvals and Governmental
Registrations that are the subject of our opinion expressed in paragraph 3; (j)
that there are no agreements, understandings or negotiations between the parties
not set forth in the Documents that would modify the terms thereof or the rights
and obligations of the parties thereunder; and (k) for purposes of our opinion
in paragraph 1 as it relates to the choice-of-law provisions in the Documents,
that the choice of law of the State as the governing law of the Documents would
not result in a violation of an important public policy of another state or
country having greater contacts with the transactions contemplated by the
agreement than the State (as defined below).
Our opinions are subject to and limited by the effect of (a) applicable
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
receivership, conservatorship, arrangement, moratorium and other similar laws
affecting and relating to the rights of creditors generally; (b) general
equitable principles; (c) requirements of reasonableness, good faith, fair
dealing and materiality; (d) Article 9 of the Uniform Commercial Code regarding
restrictions on assignment or transfer of rights or the creation, attachment,
perfection or enforcement of security interests; and (e) additionally in the
case of (i) indemnities, a requirement that facts, known to the indemnitee but
not the indemnitor, in existence at the time the indemnity becomes effective
that would entitle the indemnitee to indemnification be disclosed to the
indemnitor, and a requirement that an indemnity provision will not be read to
impose obligations upon indemnitors which are neither disclosed at the time of
its execution nor reasonably within the scope of its terms and overall intention
of the parties at the time of its making, (ii) waivers, Sections 9-602 and 9-603
of the Uniform Commercial Code, and (iii) indemnities, waivers and exculpatory
provisions, public policy.
We express no opinion with respect to (a) provisions of the Documents that
provide for cumulative remedies, (ii) rules of evidence or quantum of proof,
(iii) consent to jurisdiction and waiver of inconvenient forum, insofar as such
provisions relate to federal courts (except as to the personal jurisdiction
thereof, (iv) forum selection, (v) waiver of jury trial, insofar as such
provision is sought to be enforced in a federal court and (vi) choice of venue
(i.e., requiring actions to be commenced in a particular court in a particular
jurisdiction).


3

--------------------------------------------------------------------------------







We express no opinion as to the law of any jurisdiction other than the law of
the State of New York (the “State”), and the federal law of the United States of
America, and in each case, only such law that a lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
applicable to transactions of the type reflected in the Documents and excluding
(i) any law that is part of a regulatory regime applicable to specific assets or
businesses of any party to any of the Documents and (ii) the statutes and
ordinances, the administrative decisions, and the rules and regulations of
counties, towns, municipalities and special political subdivisions (the law so
addressed by this letter, the “Covered Law”).
This letter speaks only as of the date hereof. We have no responsibility or
obligation to update this letter or to take into account changes in law or facts
or any other development of which we may later become aware.
This letter is delivered by us as counsel for the Company solely for your
benefit in connection with the transaction referred to herein and may not be
used, circulated, quoted or otherwise referred to or relied upon for any other
purpose or by any other person or entity without our prior written consent. At
your request, we hereby consent to reliance hereon by any future assignee of
your interest in the loans under the Credit Agreement pursuant to an assignment
that is made and consented to in accordance with the express provisions of
Section 10.04 of the Credit Agreement, on the condition and the understanding
that (i) any such reliance by a future assignee must be actual and reasonable
under the circumstances, (ii) we have no responsibility or obligation to
consider the applicability or correctness of this letter to any person or entity
other than its named addressee or addressees or at any time other than as of the
date hereof, and (iii) any such assignee may rely on this letter to no greater
extent than you may as of the date hereof but any such assignee also is subject
to any changes or developments up to the time it acquires its interest, that may
adversely affect the opinions and matters referred to in this letter.
Very truly yours,




4

--------------------------------------------------------------------------------






ANNEX I
None




--------------------------------------------------------------------------------






EXHIBIT B-2
FORM OF OPINION LETTER OF KURT K. MURAO, ESQ., VICE PRESIDENT - LEGAL &
ADMINISTRATION AND CORPORATE SECRETARY OF THE BORROWER
[ATTACHED]




B-2-1







--------------------------------------------------------------------------------






muraolha01.jpg [muraolha01.jpg]


JPMorgan Chase Bank, N.A., as Administrative Agent,
and the Lenders referred to in the
Credit Agreement (as defined below)
10 South Dearborn Street
Chicago, IL 60603
Re: Hawaiian Electric Industries, Inc.
Ladies and Gentlemen:
I am the Vice President - Legal & Administration and Corporate Secretary of
Hawaiian Electric Industries, Inc., a Hawaii corporation (the “Borrower”), and,
as such, I have acted as in‑house counsel in connection with the Second Amended
and Restated Credit Agreement dated as of June 30, 2017 (the “Credit
Agreement”), among the Borrower, the lenders party thereto (collectively, the
“Lenders” and each, a “Lender”), the agents party thereto, and JPMorgan Chase
Bank, N.A., a national banking association, as Administrative Agent (the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings given such terms in the Credit Agreement.
This opinion is rendered to you pursuant to Section 5.01(c)(ii) of the Credit
Agreement.
In connection with this opinion, I have examined (or caused others on my behalf
to examine) originals or copies of the following documents:
(i)    the Credit Agreement;
(ii)    the Notes;
(iii)    the Amended and Restated Articles of Incorporation (the “Borrower’s
Charter”) of the Borrower, as filed with the Director of Commerce and Consumer
Affairs for the State of Hawaii;
(iv)    the Amended and Restated By-Laws of the Borrower (the “Borrower’s
By-Laws”; and, together with the Borrower’s Charter, the “Governing Documents”);
(v)    the Certificate of the Secretary of the Borrower, as of the date hereof
(the “Secretary’s Certificate”), as to certain actions taken by the Board of
Directors of the Borrower on November 2, 2011 and as to the titles, incumbency,
and specimen signatures of certain officers of the Borrower; and
(vi)    a Certificate of Good Standing issued by the Director of the Department
of Commerce and Consumer Affairs of the State of Hawaii.
The documents specified in subparagraphs (i) and (ii) above are referred to
herein, collectively, as the “Loan Documents”. In rendering this opinion, I have
obtained such certificates and other information from public and government
officials and from officers and employees of the Borrower, and have also
examined (or caused others on my behalf to examine) such documents and corporate
and other records as


1

--------------------------------------------------------------------------------






I have considered necessary or appropriate for the purposes of this opinion.
Based on the foregoing and subject to the other qualifications, assumptions and
limitations stated herein and as limited thereby, and after examination of such
matters of law as I have deemed relevant, I am of the opinion that:
1.    The Borrower has been duly incorporated under the laws of the State of
Hawaii and is validly existing as a corporation in good standing under the laws
of the State of Hawaii. To my knowledge, the Borrower does not itself conduct
any business or own or lease any property in any jurisdiction outside the State
of Hawaii that would require it to qualify to do business as a foreign
corporation and where the failure to be so qualified would reasonably be
expected to result in a material adverse effect on the consolidated financial
position of the Borrower.
2.    The Borrower has the corporate power and authority to carry on its
business as now conducted.
3.    The execution and delivery by the Borrower of the Loan Documents, and the
performance by the Borrower of its obligations under the Loan Documents, are
within the Borrower’s corporate powers and have been duly authorized by all
requisite corporate action on the part of the Borrower. The Borrower has duly
executed and delivered each of the Loan Documents.
4.    Each of the Loan Documents constitutes a valid and binding agreement of
the Borrower, enforceable against the Borrower in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors’ rights, by general equitable principles (regardless of whether
considered in a proceeding in equity or at law), and by an implied covenant of
reasonableness, good faith and fair dealing.
5.    The execution and delivery by the Borrower of each of the Loan Documents
and the consummation of the transactions contemplated thereby and compliance by
the Borrower with the provisions thereof (i) will not conflict with or result in
a breach or default (or give rise to any right of termination, cancellation or
acceleration) under any of the provisions of the Borrower’s Governing Documents
or any indenture or other material agreement or other material instrument
binding upon the Borrower, except for such conflict, breach or default as to
which requisite waivers or consents have been obtained, (ii) will not violate
any law, statute, rule or regulation, or any judgment, order, writ, injunction
or decree of any court or other tribunal, applicable to the Borrower or any of
its properties or assets which in my experience, without having made any special
investigations as to the applicability of any specific law, rule or regulation,
are normally applicable to transactions of the type contemplated by the Loan
Documents, and (iii) will not result in the creation or imposition of any Lien
on any asset of the Borrower. No consent or approval by, or any notification of
or filing with, any court, public body or authority is required to be obtained
or effected by the Borrower in connection with the execution, delivery and
performance by the Borrower of its obligations under each of the Loan Documents
or the consummation by the Borrower of the transactions contemplated thereby.
6.    To my knowledge, there is no action, suit or proceeding pending against
the Borrower or any of its assets before any court or arbitrator or any
governmental body, agency or official which would reasonably be expected to have
a material adverse effect on the consolidated financial position of the
Borrower, except for any actions, suits or proceedings referred to in the


2

--------------------------------------------------------------------------------





Current SEC Reports, or which in any manner draws into question the validity of
the Loan Documents.
7.    The Company is not required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940.
The foregoing opinions are subject to the following qualifications:
(a)    I am a member of the Bar of the State of Hawaii and I do not hold myself
out as an expert on the laws of any jurisdiction other than the State of Hawaii
and the federal laws of the United States. This opinion is limited in all
respects to matters governed by the laws of the State of Hawaii and the federal
laws of the United States of America. I express no opinion concerning compliance
with the laws or regulations of any other jurisdiction or jurisdictions, or as
to the validity, meaning or effect of any act or document under the laws of any
other jurisdiction or jurisdictions.
(b)    I have relied as to matters of fact upon representations and warranties
of the Borrower in the Loan Documents and upon certificates and representations
of officers and employees of the Borrower and upon certificates of public and
government officials as to matters set forth therein. My opinion in paragraph 1
as to the good standing of the Borrower is based solely on the Certificate of
Good Standing of the Borrower attached to the Secretary’s Certificate.
(c)    I have assumed the genuineness of all signatures (other than the
signatures of the officers of the Borrower), the authenticity of all documents
submitted to me as originals, the conformity to original documents of all
documents submitted to me as certified or photostatic copies (and the
authenticity of the originals of such documents), the accuracy and completeness
of all corporate records (which includes stock ownership records) made available
to me by Borrower and the capacity of each party executing a document (other
than Borrower) to so execute such document.
(d)    Whenever an opinion expressed herein is qualified by the phrase “to my
knowledge,” “known to me,” or “nothing has come to my attention” or other phrase
of similar import, such phrase is intended to mean the actual knowledge of
information by the lawyers in my law department who have been principally
involved in drafting the Loan Documents, but does not include other information
that might be revealed if there were to be undertaken a canvass of all lawyers
in the Borrower’s law department, a general search of all files or any other
type of independent investigation.
This opinion is based on the laws and regulations as in effect on the date
hereof and facts as I understand them as of the date hereof. I am not assuming
any obligation, and do not undertake, to revise, update or supplement this
opinion after the date hereof notwithstanding any change in applicable law or
regulation or interpretation thereof, any amendment, supplement, modification or
rescission of any document examined or relied on in connection herewith, or any
change in the facts, after the date hereof.
You may rely upon this opinion only for the purpose served by the provision in
the Credit Agreement cited in the initial paragraph of this opinion letter in
response to which it has been delivered. Without my written consent: (i) no
Person other than you may rely on this opinion letter for any purpose; (ii) this
opinion letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (iii) this
opinion letter may not be cited or quoted in any other document or communication
which might encourage reliance upon this opinion letter by any Person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance. At your request, I hereby consent to reliance hereon by any future
assignee of your interest in the loans under the Credit Agreement pursuant to an
assignment that is made and consented to in accordance with the express
provisions of Section 10.04


3

--------------------------------------------------------------------------------





of the Credit Agreement, on the condition and the understanding that (i) any
such reliance by a future assignee must be actual and reasonable under the
circumstances, (ii) I have no responsibility or obligation to consider the
applicability or correctness of this letter to any person or entity other than
its named addressee or addressees or at any time other than as of the date
hereof, and (iii) any such assignee may rely on this letter to no greater extent
than you may as of the date hereof but any such assignee also is subject to any
changes or developments up to the time it acquires its interest, that may
adversely affect the opinions and matters referred to in this letter.
Very truly yours,
/s/ Kurt K. Murao




4

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTE
$________________New York, New York
June [___], 2017
For value received, the undersigned, HAWAIIAN ELECTRIC INDUSTRIES, INC., a
Hawaii corporation (the “Borrower”), hereby promises to pay to [NAME OF LENDER]
(the “Lender”) or its registered assigns, at the office of the Administrative
Agent (hereinafter defined) located at 10 South Dearborn Street, Chicago,
Illinois 60603 or at such other place as the Administrative Agent may designate
in writing from time to time, the principal sum of __________ DOLLARS
($____________) or, if less, the outstanding principal balance of all Loans made
by the Lender to the Borrower pursuant to the Credit Agreement (hereinafter
defined), in lawful money of the United States of America and in immediately
available funds, on the date(s) and in the manner provided in the Credit
Agreement. The Borrower also promises to pay interest on the unpaid principal
balance hereof for the period such balance is outstanding, and all other amounts
due under this Note, at said office of the Administrative Agent, in like money,
at the rates of interest as provided in the Credit Agreement, on the date(s) and
in the manner provided in the Credit Agreement.
The date and amount of each type of Loan made by the Lender to the Borrower
under the Credit Agreement, and each payment of principal thereof, shall be
recorded by the Lender on its books and endorsed by the Lender on Schedule I
attached hereto or any continuation thereof; and in the absence of clearly
demonstrated error, such Schedule shall constitute prima facie evidence thereof.
No failure on the part of the Lender to make, or mistake by the Lender in
making, any notation as provided in this paragraph shall in any way affect any
Loan or the rights or obligations of the Lender or the Borrower with respect
thereto.
This Note evidences the Loan(s) made by the Lender and referred to in the Second
Amended and Restated Credit Agreement dated as of June [___], 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Swingline Lender, Issuing Bank and
Administrative Agent (the “Administrative Agent”) and is subject to and shall be
construed in accordance with the provisions of the Credit Agreement and is
entitled to the benefits and security set forth in the Loan Documents. All
capitalized terms not defined herein shall have the meanings given to them in
the Credit Agreement.
The Borrower shall be entitled to borrow, repay, prepay in whole or in part and
reborrow the Loan(s) hereunder pursuant to the terms and conditions of the
Credit Agreement.
The Borrower promises to pay, on demand, interest at the default rate pursuant
to Section 3.01(c) of the Credit Agreement, from the expiration of any
applicable grace period, on any overdue principal and, to the extent permitted
by applicable law, overdue interest. The Credit Agreement also provides for the
acceleration of the maturity of principal upon the occurrence of certain Events
of Default and for prepayments on the terms and conditions specified in the
Credit Agreement.
The Borrower waives diligence, presentment, demand, notice of dishonor, protest
and any other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except to the extent that notice is
specifically required under the Credit Agreement. The nonexercise by the holder
of this Note of any of its rights hereunder in any particular instance shall not


C-1







--------------------------------------------------------------------------------





constitute a waiver thereof in that or any subsequent instance. Unless and until
an Assignment and Acceptance effecting the assignment or transfer of the
obligations evidenced hereby shall have been accepted by the Administrative
Agent and recorded in the Register as provided in the Credit Agreement, the
Borrower and the Administrative Agent shall be entitled to deem and treat the
Lender and the owner and holder of this Note and the Loan evidenced hereby.
This Note shall be governed by, and interpreted and construed in accordance
with, the laws of the State of New York without regard to principles of conflict
of laws.
THE BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO, UNDER OR IN CONNECTION WITH THIS NOTE
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). THE BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY CREDIT PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH CREDIT
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER.
[signature page follows]


C-2







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has duly executed this Note the day and year
first above written.
HAWAIIAN ELECTRIC COMPANY, INC.


By: _________________________________        
Name: ______________________________    
Title: _______________________________        


By: _________________________________        
Name: ______________________________    
Title: _______________________________    
[Signature Page to Note]










C-3







--------------------------------------------------------------------------------





SCHEDULE I TO NOTE
DATE
AMOUNT OF LOAN
TYPE OF LOAN (EURODOLLAR OR ALTERNATE BASE RATE)
INTEREST RATE
INTEREST PERIOD
AMOUNT PAID
NOTATION MADE BY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





C-4







--------------------------------------------------------------------------------






EXHIBIT D
FORM OF BORROWING REQUEST
_________, 20___
VIA HAND DELIVERY, FACSIMILE OR ELECTRONIC DELIVERY
JPMorgan Chase Bank, N.A., as Administrative Agent
10 South Dearborn, Floor 7th 
IL1-0010
Chicago, IL 60603-2003
Attention: Leonida Mischke
Facsimile No.: 888-292-9533


Copy to:
JPMorgan Chase Bank, N.A., as Administrative Agent
2029 Century Park East, Floor 38
Los Angeles, CA 90067
Attention: Jeff Bailard
Facsimile No.: 310-860-7110


Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of June [___], 2017 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Hawaiian
Electric Industries, Inc., a Hawaii corporation (the “Borrower”), the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as swingline
lender, issuing bank and administrative agent (the “Administrative Agent”).
Capitalized terms used herein which are not defined herein are used as defined
in the Credit Agreement.
(i) Pursuant to Section 2.03 of the Credit Agreement, the Borrower hereby gives
notice of its intention to borrow Revolving Loans in an aggregate principal
amount of $______ on _____, 20___ (a Business Day), which Borrowing shall
consist of the following Borrowings:


Type of Borrowing (Eurodollar or ABR Borrowing)
Amount
Initial Interest Period for Eurodollar Borrowing
 
$___________
__ month[s]



(ii) The location and account to which funds are to be disbursed is the
following:
Hawaiian Electric Industries, Inc.
Account # ________________    
_________________________    
_________________________    
_________________________    
    


D-1







--------------------------------------------------------------------------------







(iii) The Borrower hereby certifies that on the date hereof and on the Borrowing
Date set forth above, and immediately after giving effect to the Borrowings
requested hereby, no Default has or shall have occurred and be continuing.
(iv) The Borrower hereby certifies as follows, that on the date hereof and on
the Borrowing Date set forth above: (A) the representations and warranties
contained in the Credit Agreement (other than the representations and warranties
in Sections 4.04(b) and 4.06 of the Credit Agreement) are true and correct in
all material respects, in each case with the same effect as though such
representations and warranties had been made on the date hereof (except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects on and as of such earlier date) and (B) no Material
Subsidiary Indebtedness Event has or shall have occurred and be continuing.
[remainder of page intentionally left blank]




D-2







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Borrower has duly executed this Borrowing Request as of
the date and year first written above.
Very truly yours,
HAWAIIAN ELECTRIC INDUSTRIES, INC.
By: _________________________________        
Name: ______________________________    
Title: _______________________________        


By: _________________________________        
Name: ______________________________    
Title: _______________________________    










D-3







--------------------------------------------------------------------------------






EXHIBIT E
FORM OF LETTER OF CREDIT REQUEST
_____, 20___
VIA HAND DELIVERY, FACSIMILE OR ELECTRONIC DELIVERY
JPMorgan Chase Bank, N.A., as Issuing Bank
Global Trade Services
300 South Riverside Plaza
Chicago, IL 60606-0236
Attention: Standby LC Unit
Email: GTS.Client.Services@JPMChase.com
Facsimile No.: 312-233-2266


JPMorgan Chase Bank, N.A., as Administrative Agent
10 South Dearborn, Floor 7th 
IL1-0010
Chicago, IL 60603-2003
Attention: Leonida Mischke
Facsimile No.: 888-292-9533


Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of June [__], 2017 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Hawaiian Electric Industries, Inc., a Hawaii corporation (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
swingline lender, issuing bank and administrative agent (the “Administrative
Agent”). Capitalized terms used herein which are not defined herein are used as
defined in the Credit Agreement.
1. Pursuant to Section 2.09 of the Credit Agreement, the Borrower hereby
requests that the Issuing Bank issue the Letter of Credit on _____, 20__ (the
“Issuance Date”), in accordance with the information annexed hereto (attached
additional sheets if necessary).
2. The Borrower hereby certifies that on the date hereof and on the Issuance
Date set forth above, and immediately after giving effect to the issuance of the
Letter(s) of Credit requested hereby no Default has or shall have occurred and
be continuing.
3. The Borrower hereby certifies as follows, that on the date hereof and on the
Issuance Date set forth above: (A) the representations and warranties contained
in the Credit Agreement (other than the representations and warranties in
Sections 4.04(b) and 4.06 of the Credit Agreement) are true and correct in all
material respects, in each case with the same effect as though such
representations and warranties had been made on the date hereof (except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects on and as of such earlier date) and (B) no Material
Subsidiary Indebtedness Event has or shall have occurred and be continuing.
[remainder of page intentionally left blank]






E-1







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has duly executed this Letter of Credit Request
as of the date and year first written above.
Very truly yours,
HAWAIIAN ELECTRIC INDUSTRIES, INC.
By: _________________________________        
Name: ______________________________    
Title: _______________________________        


By: _________________________________        
Name: ______________________________    
Title: _______________________________    






















E-2







--------------------------------------------------------------------------------






LETTER OF CREDIT INFORMATION
1.
Name of
Beneficiary:___________________________________________________________________    

2.
Address of Beneficiary to which Letter of Credit will be sent:

____________________________________________________________________________________
3.    Obligations in respect of which the Letter of Credit is to be issued:
____________________________________________________________________________________
4.
Conditions under which a drawing may be made (specify any documentation required
to be delivered with any drawing request):

____________________________________________________________________________________
____________________________________________________________________________________
5.
Maximum amount to be available under such Letter of Credit: $_________.

6.
Requested date of issuance: _______, 20___.

7.
Requested date of expiration: ______, 20___.







--------------------------------------------------------------------------------






EXHIBIT F
FORM OF INCREASE REQUEST
INCREASE REQUEST, dated and effective as of _______, 20___, to the Second
Amended and Restated Credit Agreement, dated as of June [__], 2017, by and among
Hawaiian Electric Industries, Inc., a Hawaii corporation (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent,
Swingline Lender and Issuing Bank (as the same may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein that are defined in the Credit Agreement shall
have the meanings therein defined.
1. [Pursuant to Section 2.05(d) of the Credit Agreement, the Borrower hereby
proposes to increase (the “Revolving Increase”) the Aggregate Revolving
Commitment from $ to $ .
2. Each of the following Lenders has been invited by the Borrower, and is ready,
willing and able to increase its Revolving Commitment as follows:
Name of Lender
Commitment Amount (after giving effect to the Revolving Increase)
 
$____________________



3. Each of the following proposed financial institutions (each, a “Proposed
Institution, and collectively, ”Proposed Institutions”) has been invited by the
Borrower, and is ready, willing and able to become a “Lender” and assume a
Revolving Commitment under the Credit Agreement as follows:


Name of Proposed Institution
Commitment Amount
 
$____________________



4. The proposed effective date for the Revolving Increase is _____, 20___.]
5. The Borrower hereby represents and warrants to the Administrative Agent, each
undersigned Lender and each such Proposed Institution that immediately before
and after giving effect to the Increase no Default shall or would exist and be
continuing and immediately after giving effect thereto, the Aggregate Revolving
Commitments shall not have been increased pursuant to Section 2.05(d) to an
amount which is greater than the sum of (x) $200,000,000 plus (y) the amount of
the Revolving Commitment of each Lender that becomes a Defaulting Lender.
6. Pursuant to Section 2.05(d) of the Credit Agreement, by execution and
delivery of this Increase Request, together with the satisfaction of all of the
other requirements set forth in Section 2.05, each undersigned Lender and
Proposed Institution shall have, on and as of the effective date of the
Revolving Increase, a Revolving Commitment equal to the amount set forth above
next to its name and in the event it is a Proposed Institution, shall be, and
shall be deemed to be, a “Lender” under, and as such term is defined in, the
Credit Agreement.






F-1







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Increase Request to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
HAWAIIAN ELECTRIC INDUSTRIES, INC.
By: _________________________________        
Name: ______________________________    
Title: _______________________________        


By: _________________________________        
Name: ______________________________    
Title: _______________________________    
_________________________________,
as Lender
By: _________________________________        
Name: ______________________________    
Title: _______________________________        


[Proposed Institution]


By: _________________________________        
Name: ______________________________    
Title: _______________________________    


Agreed and Consented to:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Issuing Bank
By: _________________________________        
Name: ______________________________    
Title: _______________________________    
    












F-2







--------------------------------------------------------------------------------








EXHIBIT G
FORM OF INTEREST ELECTION REQUEST
[_____], 20[___]
VIA HAND DELIVERY, FACSIMILE OR ELECTRONIC DELIVERY
JPMorgan Chase Bank, N.A., as Administrative Agent
10 South Dearborn, Floor 7th 
IL1-0010
Chicago, IL 60603-2003
Attention: Leonida Mischke
Facsimile No.: 888-292-9533


Copy to:
JPMorgan Chase Bank, N.A., as Administrative Agent
2029 Century Park East, Floor 38
Los Angeles, CA 90067
Attention: Jeff Bailard
Facsimile No.: 310-860-7110


Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of June [___], 2017 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Hawaiian Electric Industries, Inc., a Hawaii corporation (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Swingline Lender, Issuing Bank and Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein which are not defined herein are used as
defined in the Credit Agreement.
Pursuant to Section 3.02 of the Credit Agreement, the Borrower hereby gives
notice of its request to convert and/or continue Borrowings as set forth below:
(a) [effective on _____, 20___, to continue $_________ in principal amount of
presently outstanding Eurodollar Borrowings having an Interest Period that
expires on _____, 20___ to new Eurodollar Borrowings that have an Interest
Period of ______ month[s];]
(b) [effective on _____, 20___, to convert $_________ in principal amount of
presently outstanding Eurodollar Borrowings having an Interest Period that
expires on _____, 20___, to new ABR Borrowings;]
(c) [effective on _____, 20___, to convert $__________ in principal amount of
presently outstanding ABR Borrowings to new Eurodollar Borrowings having an
Interest Period of _____ month[s].]
[remainder of page intentionally left blank]




G-1







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has duly executed this Interest Election
Request as of the date and year first written above.
HAWAIIAN ELECTRIC INDUSTRIES, INC.
By: _________________________________        
Name: ______________________________    
Title: _______________________________        


By: _________________________________        
Name: ______________________________    
Title: _______________________________    


[Signature page to Notice of Conversion]








G-2





